             Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 1 of 50




 1   WILMER CUTLER PICKERING                       WILMER CUTLER PICKERING
      HALE AND DORR LLP                              HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                   William F. Lee (admitted pro hac vice)
     mark.selwyn@wilmerhale.com                    william.lee@wilmerhale.com
 3   950 Page Mill Road                            Joseph J. Mueller (admitted pro hac vice)
     Palo Alto, CA 94304                           joseph.mueller@wilmerhale.com
 4   Telephone: (650) 858-6000                     Timothy D. Syrett (admitted pro hac vice)
     Fax: (650) 858-6100                           timothy.syrett@wilmerhale.com
 5                                                 60 State Street
     WILMER CUTLER PICKERING                       Boston, MA 02109
 6     HALE AND DORR LLP                           Telephone: (617) 526-6000
     Leon B. Greenfield (admitted pro hac vice)    Fax: (617) 526-5000
 7   leon.greenfield@wilmerhale.com
     Amanda L. Major (admitted pro hac vice)
 8   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
 9   Washington, DC 20006
     Telephone: (202) 663-6000
10   Fax: (202) 663-6363

11   Attorneys for Plaintiffs
     Intel Corporation, Apple Inc.
12
                                UNITED STATES DISTRICT COURT
13

14                           NORTHERN DISTRICT OF CALIFORNIA

15                                     SAN FRANCISCO DIVISION

16   INTEL CORPORATION, APPLE INC.,
17                                   Plaintiffs,     Case No. 3:19-cv-07651-EMC

18          v.
                                                     PLAINTIFFS’ MEMORANDUM OF
19   FORTRESS INVESTMENT GROUP LLC,                  POINTS AND AUTHORITIES IN
     FORTRESS CREDIT CO. LLC, UNILOC 2017            OPPOSITION TO DEFENDANTS’ JOINT
20   LLC, UNILOC USA, INC., UNILOC                   MOTION TO DISMISS AND TO STRIKE
21   LUXEMBOURG S.A.R.L., VLSI                       PLAINTIFFS’ COMPLAINT
     TECHNOLOGY LLC, INVT SPE LLC,
22   INVENTERGY GLOBAL, INC., DSS
     TECHNOLOGY MANAGEMENT, INC., IXI
23   IP, LLC, and SEVEN NETWORKS, LLC,
24
                                     Defendants.
25

26

27     Case No. 3:19-cv-07651                            MEMORANDUM IN OPPOSITION TO JOINT
                                                         MOTION TO DISMISS AND TO STRIKE
28
               Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 2 of 50




 1                                                TABLE OF CONTENTS
     I.       Introduction......................................................................................................................... 1
 2

 3   II.      Statement of Issues To Be Decided .................................................................................... 2

 4   III.     Statement of Facts............................................................................................................... 4

 5            A.         To Boost Declining Returns on Investment, Fortress Invested in PAEs to
                         Aggregate Electronics Patents ................................................................................ 4
 6
              B.         Fortress Controls a Massive Electronics Patent Portfolio Held Across Defendant
 7                       PAEs........................................................................................................................ 6
 8            C.         Fortress and Defendant PAEs Engage in Serial Patent Assertions to Monetize
 9                       Their Aggregation Scheme ..................................................................................... 9

10            D.         Fortress, INVT, Inventergy, and the Uniloc Defendants Executed Patent Transfer
                         Schemes to Evade FRAND Commitments ........................................................... 12
11
     IV.      Argument .......................................................................................................................... 14
12
              A.         Standard of Review............................................................................................... 14
13
              B.         Defendants Have Market Power in the Electronics Patents Market and Input
14                       Technology Markets ............................................................................................. 15
15
                         1.         Defendants Have Market Power in the Electronics Patents Market ......... 15
16
                         2.         Fortress, INVT, and Uniloc 2017 Have Market Power in the Input
17                                  Technology Markets ................................................................................. 21

18            C.         Defendants’ Patent Aggregation and Efforts to Evade FRAND Commitments
                         Have Resulted in Antitrust Injury to Plaintiffs ..................................................... 25
19
              D.         The Noerr-Pennington Doctrine Does Not Bar Plaintiffs’ Claims....................... 29
20

21                       1.         Noerr-Pennington Does Not Apply to Plaintiffs’ Claims......................... 29

22                       2.         Plaintiffs Need Not Be Competitors with Defendants to Escape
                                    Application of the Noerr-Pennington Doctrine ........................................ 31
23
              E.         Defendants’ Unlawful Agreements Violate Section 1 of the Sherman Act.......... 31
24
              F.         Defendants’ Patent Acquisitions Violate Section 7 of the Clayton Act ............... 35
25
                         1.         Defendants’ Conduct Has Harmed Competition ...................................... 35
26
                         2.         Plaintiffs’ Section 7 Claim Is Not Time-Barred ....................................... 36
27

28        Case No. 3:19-cv-07651                                             i        MEMORANDUM IN OPPOSITION TO JOINT
                                                                                      MOTION TO DISMISS AND TO STRIKE
           Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 3 of 50




 1        G.         Defendants’ Actions Violate California’s Unfair Competition Law .................... 38

 2                   1.         Plaintiffs’ Claims Are Not Barred by the Anti-SLAPP Statute................ 38
 3                   2.         Plaintiffs’ Claims Are Not Barred by the Litigation Privilege ................. 40
 4                   3.         Plaintiffs Seek Injunctive Relief Regarding Their UCL Claim ................ 40
 5
                     4.         Apple Adequately Pled Its Unfair Competition Law Claim ..................... 41
 6
     V.   Conclusion ........................................................................................................................ 41
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    Case No. 3:19-cv-07651                                           ii        MEMORANDUM IN OPPOSITION TO JOINT
                                                                                 MOTION TO DISMISS AND TO STRIKE
                Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 4 of 50




 1                                                 TABLE OF AUTHORITIES

 2                                                                                                                                  Page(s)
 3   Cases
 4   In re Aggrenox Antitrust Litig.,
 5       94 F. Supp. 3d 224 (D. Conn. 2015) ..................................................................................18, 19

 6   Am. Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal.,
       190 F.3d 1051 (9th Cir. 1999) .................................................................................................27
 7
     Am. Ad Mgmt., Inc. v. GTE Corp.,
 8      92 F.3d 781 (9th Cir. 1996) .....................................................................................................25
 9   Am. Needle, Inc. v. Nat’l Football League,
10      560 U.S. 183 (2010) .................................................................................................................20

11   Anderson News, L.L.C. v. Am. Media, Inc.,
        680 F.3d 162 (2d Cir. 2012).....................................................................................................31
12
     Apple Inc. v. Motorola Mobility, Inc.,
13      No. 11-CV-178 (BBC), 2011 WL 7324582 (W.D. Wis. June 7, 2011) ......................24, 25, 28
14   Apple Inc. v. Samsung Elecs. Co.,
        No. 11-CV-01846 (LHK), 2012 WL 1672493 (N.D. Cal. May 14, 2012) ........................23, 24
15

16   Apple, Inc. v. Samsung Elecs.,
        No. 11-CV-01846 (LHK), 2012 WL 2571719 (N.D. Cal. June 30, 2012) ........................26, 28
17
     Ashcroft v. Iqbal,
18      556 U.S. 662 (2009) .................................................................................................................14
19   Aventis Pharma S.A. v. Amphastar Pharm., Inc.,
        No. 03-00887-MRP PLA, 2009 WL 8727693 (C.D. Cal. Feb. 17, 2009) ...............................27
20
     Barnes & Noble, Inc. v. LSI Corp.,
21
        849 F. Supp. 2d 925 (N.D. Cal. 2012) .....................................................................................22
22
     Barry v. State Bar of Calif.,
23      386 P.3d 788 (Cal. 2017) .........................................................................................................39

24   Bhan v. NME Hosps., Inc.,
        929 F.2d 1404 (9th Cir. 1991) .................................................................................................16
25
     Broadcom Corp. v. Qualcomm Inc.,
26
        501 F.3d 297 (3d Cir. 2007)...............................................................................................24, 25
27

28      Case No. 3:19-cv-07651                                           iii       MEMORANDUM IN OPPOSITION TO JOINT
                                                                                   MOTION TO DISMISS AND TO STRIKE
                Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 5 of 50




 1   Carefusion Corp. v. Medtronic, Inc.,
        No. 10-CV-01111-LHK, 2010 WL 4509821 (N.D. Cal. Nov. 1, 2010)..................................32
 2
     In re Cathode Ray Tube Antitrust Litig.,
 3       738 F. Supp. 2d 1011 (N.D. Cal. 2010) .......................................................................15, 18, 25
 4
     ChriMar Sys. v. Cisco Sys.,
 5      72 F. Supp. 3d 1012 (N.D. Cal. 2014) .....................................................................................23

 6   Clipper Exxpress v. Rocky Mountain Motor Tariff Bureau, Inc.,
         690 F.2d 1240 (9th Cir. 1982) .................................................................................................29
 7
     Coal. for ICANN Transparency, Inc. v. VeriSign, Inc.,
 8      611 F.3d 495 (9th Cir. 2010) .................................................................................25, 28, 30, 31
 9   Concha v. London,
10      62 F.3d 1493 (9th Cir. 1995) ...................................................................................................24

11   Dang v. S.F. Forty Niners,
        964 F. Supp. 2d 1097 (N.D. Cal. 2013) ...................................................................................14
12
     United States v. E.I. du Pont de Nemours & Co.,
13      353 U.S. 586 (1957) .................................................................................................................36
14   Funai Elec. Co. v. LSI Corp.,
15      No. 16-CV-01210, 2017 WL 1133513 (N.D. Cal. Mar. 27, 2017)...................................passim

16   Hahn v. Or. Physicians’ Serv.,
        868 F.2d 1022 (9th Cir. 1988) .................................................................................................20
17
     Handgards, Inc. v. Ethicon, Inc.,
18      601 F.2d 986 (9th Cir. 1979) ...................................................................................................27
19   Hynix Semiconductor Inc. v. Rambus, Inc.,
        527 F. Supp. 2d 1084 (N.D. Cal. 2007) ............................................................................passim
20

21   F.T.C. v. Ind. Fed’n of Dentists,
        476 U.S. 447 (1986) ...........................................................................................................16, 19
22
     Intellectual Ventures I LLC v. Capital One Fin. Corp.,
23       937 F.3d 1359 (Fed. Cir. 2019)................................................................................................30
24   Intellectual Ventures I LLC v. Capital One Fin. Corp.,
         99 F. Supp. 3d 610 (D. Md. 2015) ...............................................................................21, 27, 36
25
     Kane v. DeLong,
26
        No. C-12-5437 EMC, 2013 WL 1149801 (N.D. Cal. Mar. 19, 2013) .....................................40
27

28      Case No. 3:19-cv-07651                                           iv        MEMORANDUM IN OPPOSITION TO JOINT
                                                                                   MOTION TO DISMISS AND TO STRIKE
                Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 6 of 50




 1   Kendall v. Visa U.S.A., Inc.,
        518 F.3d 1042 (9th Cir. 2008) .................................................................................................34
 2
     In re Loestrin 24 Fe Antitrust Litig.,
 3       261 F. Supp. 3d 307 (D.R.I. 2017)...........................................................................................18
 4
     McWane, Inc. v. F.T.C.,
 5     783 F.3d 814 (11th Cir. 2015) .................................................................................................33

 6   Meredith Corp. v. SESAC LLC,
        No. 09-CIV-9177 (NRB), 2011 WL 856266 (S.D.N.Y. Mar. 9, 2011) ...................................21
 7
     Microsoft Mobile Inc. v. InterDigital, Inc.,
 8      No. 15-723 (RGA), 2016 WL 1464545 (D. Del. Apr. 13, 2016) ..........................24, 25, 27, 29
 9   Mindys Cosmetics, Inc. v. Dakar,
10      611 F.3d 590 (9th Cir. 2010) ...................................................................................................39

11   In re Musical Instruments & Equipment Antitrust Litigation,
         798 F.3d 1186 (9th Cir. 2015) .................................................................................................34
12
     Name.Space, Inc. v. Internet Corp. for Assigned Names & Numbers,
13     795 F.3d 1124 (9th Cir. 2015) .................................................................................................35
14   In re Niaspan Antitrust Litig.,
15       42 F. Supp. 3d 735 (E.D. Pa. 2014) ...................................................................................15, 28

16   Oliver v. SD-3C LLC,
         751 F.3d 1081 (9th Cir. 2014) .................................................................................................38
17
     Oltz v. St. Peter’s Cmty. Hosp.,
18       861 F.2d 1440 (9th Cir. 1988) .................................................................................................16
19   Oracle Am., Inc. v. Micron Tech., Inc.,
        No. 10-4340-PJH, 2011 WL 999583 (N.D. Cal. Mar. 21, 2011) ............................................15
20

21   Otsuka Pharmaceutical Co. v. Apotex Corp.,
        143 F. Supp. 3d 188 (D.N.J. 2015) ..........................................................................................28
22
     In re Papa John’s Emp. & Franchisee Emp. Antitrust Litig.,
23       No. 3:18-CV-00825-JHM, 2019 WL 5386484 (W.D. Ky. Oct. 21, 2019)..............................16
24   Rebel Oil Co. v. Atl. Richfield Co.,
        51 F.3d 1421 (9th Cir. 1995) .......................................................................................16, 17, 20
25
     Rick-Mik Enters., Inc. v. Equilon Enters. LLC,
26
        532 F.3d 963 (9th Cir. 2008) ...................................................................................................19
27

28     Case No. 3:19-cv-07651                                          v        MEMORANDUM IN OPPOSITION TO JOINT
                                                                                MOTION TO DISMISS AND TO STRIKE
                Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 7 of 50




 1   SCM Corp. v. Xerox Corp.,
       645 F.2d 1195 (2d Cir. 1981)...................................................................................................33
 2
     Sheahan v. State Farm Gen. Ins. Co.,
 3      394 F. Supp. 3d 997 (N.D. Cal. 2019) .....................................................................................27
 4
     United States v. Singer Mfg. Co.,
 5      374 U.S. 174 (1963) .................................................................................................................35

 6   Skaff v. Meridien N. Am. Beverly Hills, LLC,
        506 F.3d 832 (9th Cir. 2007) ...................................................................................................14
 7
     Toscano v. PGA Tour, Inc.,
 8      70 F. Supp. 2d 1109 (E.D. Cal. 1999)................................................................................33, 34
 9   TransWeb, LLC v. 3M Innovative Props. Co.,
10      812 F.3d 1295 (Fed. Cir. 2016)..........................................................................................26, 28

11   Uniloc USA, Inc. v. Samsung Elecs. Am., Inc.,
        No. 18-CV-00042 (JRG) (E.D. Tex. Jan. 23, 2019) ..........................................................12, 25
12
     Vizio, Inc. v. Funai Elec. Co.,
13       No. CV 09-0174 (AHM), 2010 WL 7762624 (C.D. Cal. Feb. 3, 2010) ................18, 20, 33, 41
14   VLSI Tech. LLC v. Intel Corp.,
15      No. 17-CV-05671 (BLF) (N.D. Cal. Feb. 8, 2019) .................................................................11

16   W. Penn Allegheny Health Sys., Inc. v. UPMC,
        627 F.3d 96 (3d Cir. 2001).................................................................................................14, 19
17
     In re Wellbutrin XL Antitrust Litig. Indirect Purchaser Class,
18       868 F.3d 132 (3d Cir. 2017).....................................................................................................27
19   Wi-LAN Inc. v. LG Elecs. Inc.,
        382 F. Supp. 3d 1012 (S.D. Cal. 2019) ........................................................................24, 25, 41
20

21   Yokohama Rubber Co. v. S. China Tire & Rubber Co.,
        No. CV04-1866GHKPLAX, 2004 WL 5569948 (C.D. Cal. Oct. 19, 2004)...........................40
22
     Zhang v. Superior Court,
23      304 P.3d 163 (Cal. 2013) .........................................................................................................40
24   Statutes
25   15 U.S.C. § 18................................................................................................................................35
26
     15 U.S.C. § 26..........................................................................................................................38, 40
27

28      Case No. 3:19-cv-07651                                              vi        MEMORANDUM IN OPPOSITION TO JOINT
                                                                                      MOTION TO DISMISS AND TO STRIKE
               Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 8 of 50




 1   I.       INTRODUCTION

 2            In a detailed, 50-page Complaint, Plaintiffs Intel Corporation (“Intel”) and Apple Inc.

 3   (“Apple”) allege an ongoing anticompetitive scheme by Fortress Investment Group LLC and

 4   Fortress Credit Co. LLC (collectively, “Fortress”) and patent assertion entities (“PAEs”) Fortress

 5   controls. 1 Through a series of transactions to consolidate ownership of patents purportedly

 6   covering electronics products (including substitute and complementary patents), Fortress has

 7   assembled a massive portfolio of weak patents—dispersed across Defendant PAEs—that enables

 8   it to demand licensing royalties that far exceed competitive levels. If targeted potential licensees,

 9   like Apple and Intel, decline to pay these supracompetitive prices, Fortress weaponizes its patent

10   portfolio by pursuing waves of litigation against its targets. Despite the weakness of the

11   individual patents, the size, scope, diffusion, and obfuscation of ownership of Defendants’ patent

12   portfolio guarantee endless litigation until a target surrenders and pays. This scheme taxes the

13   electronics industry by increasing prices and decreasing output, and harms potential licensees

14   and end consumers.

15            Defendants attempt to portray this case as one in which they are being bullied by Apple

16   and Intel. But this case is not about “two of the largest, most powerful companies in the world”

17   picking on “companies a tiny fraction of their size.” Defs.’ Mem. at 1. Rather, it is about

18   Fortress—an investment firm, owned by the global conglomerate SoftBank Group, that manages

19   over $39 billion in assets—anticompetitively aggregating patents to force companies to

20   capitulate to supracompetitive licensing demands. The antitrust laws protect competition,

21   whether anticompetitive effects are visited on small companies or large ones.

22            Defendants’ attempts to immunize their patent aggregation scheme from antitrust scrutiny

23   are nothing more than an ostrich-like refusal to confront the anticompetitive nature of their

24   actions. And contrary to Defendants’ contention that these are “unprecedented ‘antitrust’

25
     1Fortress-controlled PAEs include Uniloc 2017 LLC (“Uniloc 2017”); Uniloc USA, Inc. (“Uniloc USA”); Uniloc
26   Luxembourg S.a.r.l. (“Uniloc Luxembourg”) (together with Uniloc 2017 and Uniloc USA, the “Uniloc
     Defendants”); VLSI Technology LLC (“VLSI”); INVT SPE LLC (“INVT”); Inventergy Global, Inc. (“Inventergy”);
27   DSS Technology Management, Inc. (“DSS”); IXI IP, LLC (“IXI IP”); and Seven Networks, LLC (“Seven
     Networks”) (collectively, the “Defendant PAEs,” and together with Fortress, the “Defendants”).
28
          Case No. 3:19-cv-07651                     1         MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 9 of 50




 1   claims,” id., the claims at issue simply involve applying established antitrust doctrine to a new

 2   form of anticompetitive behavior. For example, Defendants insist that Fortress’s loans and

 3   investments represent “commercially common and unremarkable” transactions. Id. But courts

 4   regularly find that business transactions that would be ordinary in one context violate antitrust

 5   laws in another when they result in anticompetitive effects like those alleged in the Complaint.

 6   Similarly, Defendants’ claim that they litigate simply to enforce “Constitutionally-protected

 7   patent enforcement rights” rings hollow. Id. Typical patent assertions of individual patents by

 8   inventors or their transferees are different in kind from the scheme to anticompetitively

 9   aggregate patents to harm competition and inflate royalties to licensees alleged in the Complaint.

10   II.    STATEMENT OF ISSUES TO BE DECIDED

11          Defendants’ more specific arguments in support of dismissal also cannot immunize their
12   anticompetitive conduct from scrutiny.
13          First, Defendants’ claim that Plaintiffs fail to plead viable antitrust markets and
14   Defendants’ power in those markets disregards controlling Supreme Court and Ninth Circuit
15   precedents. Defendants ignore that settled case law establishes that allegations regarding direct
16   evidence of market power—like Plaintiffs’ allegations here regarding supracompetitive prices
17   and restricted output in the Electronics Patents Market—are sufficient to plead market power.
18   Such allegations obviate any need for the extended pleading that Defendants demand regarding
19   the precise contours of the market and Defendants’ share therein. Similarly, courts consistently
20   recognize that the Input Technology Markets Apple alleges represent viable antitrust markets in
21   which standard essential patent (“SEP”) holders have market power.
22          Second, Defendants overlook the antitrust injuries that Plaintiffs allege. Plaintiffs have
23   suffered antitrust injury resulting from Defendants’ anticompetitive behavior in two ways that
24   courts recognize—paying litigation costs and facing an ongoing threat that Plaintiffs will be
25   forced to capitulate to Defendants’ supracompetitive licensing demands. As Plaintiffs allege,
26   these injuries are the result of Defendants’ anticompetitive patent aggregation scheme, which
27

28
       Case No. 3:19-cv-07651                        2        MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 10 of 50




 1   combines substitute patents, decreases the number of separate patent owners, increases the value

 2   of weak patents, increases costs for product suppliers, and reduces investments in innovation.

 3   Defendants’ arguments to the contrary insist on a level of detail that courts do not require when

 4   deciding fact-intensive issues, like antitrust injury, on a motion to dismiss.

 5          Third, Defendants mischaracterize Plaintiffs’ allegations in an effort to shield their

 6   anticompetitive conduct behind the Noerr-Pennington doctrine. But Noerr-Pennington does not

 7   bar Plaintiffs’ claims because the conduct giving rise to the claims is not protected petitioning

 8   activity but rather anticompetitive patent aggregation that enables Defendants to demand

 9   supracompetitive royalties and, where necessary, to sue to collect the fruits of Defendants’

10   unlawful conduct. Litigation is merely one part of the larger anticompetitive scheme. Noerr-

11   Pennington does not prevent licensees and potential licensees, like Plaintiffs, from challenging

12   under the antitrust laws patent-related anticompetitive schemes that result in supracompetitive

13   royalties or impose litigation costs on potential licensees that refuse to capitulate to

14   anticompetitive demands.

15          Fourth, Defendants’ claim that Plaintiffs have not alleged an unlawful agreement as

16   required by Section 1 of the Sherman Act is easily dispensed with under controlling precedent.

17   Defendants propose that Plaintiffs must allege that “all seven Section 1 Defendants [] had a

18   ‘meeting of the minds’” regarding an illegal scheme and that Defendants’ agreements were

19   nothing other than ordinary business transactions. But courts recognize that Plaintiffs do not

20   need to allege that all named Defendants to a claim under Section 1 of the Sherman Act are party

21   to a single agreement. And it is settled antitrust law that agreements taking the same form of

22   ordinary business transactions violate antitrust laws when they produce anticompetitive effects.

23          Fifth, Plaintiffs’ claim under Section 7 of the Clayton Act is adequately pleaded and is

24   not time-barred. A Section 7 claim does not become untimely simply because older transactions

25   are cited as part of the ongoing conspiracy, and Plaintiffs’ Section 7 claim alleges numerous

26   transactions within the limitations period. Moreover, Plaintiffs’ Section 7 claim is timely under

27   the equitable doctrine of laches given the injunctive relief sought by Plaintiffs.

28
       Case No. 3:19-cv-07651                         3        MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 11 of 50




 1          Finally, Defendants mischaracterize Plaintiffs’ claims under California’s Unfair

 2   Competition Law. Neither California’s anti-SLAPP statute nor the litigation privilege applies

 3   here, because the claims center on Defendants’ anticompetitive patent aggregation, rather than

 4   any protected petitioning activity. Further, even if Defendants’ activities did constitute protected

 5   activity, the anti-SLAPP statute still does not bar Plaintiffs’ claims because they easily surpass

 6   the minimum merit required to move forward. And, contrary to Defendants’ characterization,

 7   the Unfair Competition Law claim rests on Defendants’ attempts to avoid FRAND commitments

 8   by transferring SEPs, rather than Defendants simply possessing SEPs.

 9          The Court should reject Defendants’ efforts to shield their anticompetitive scheme from

10   scrutiny and deny the motion to dismiss.

11   III.   STATEMENT OF FACTS

12          A.      To Boost Declining Returns on Investment, Fortress Invested in PAEs to
                    Aggregate Electronics Patents
13
            Fortress’s initial share value, shortly after it went public in 2007, was over $35 per share.
14
     Compl. ¶ 8. Over the next decade, as the firm struggled with poor returns, Fortress’s share price
15
     declined more than 85%. Id. As Fortress’s returns declined, Fortress began to invest in PAEs.
16
     Id. ¶¶ 30, 51-81. These investments give Fortress control over a massive patent portfolio,
17
     including groups of patents on substitute and complementary technologies, which enables
18
     Fortress to monetize weak patents—i.e., those that have little or no inventive value and would
19
     not have been asserted by their former owners—and eliminate competition among substitute
20
     technologies. Id. ¶¶ 8-9, 32-33, 41-44. In 2017, when its shares dropped to $5 per share,
21
     Fortress was acquired by SoftBank Group Corp. (“SoftBank”) for $3.3 billion. Id. Despite
22
     Fortress’s poor performance—and belying Defendants’ claim that Plaintiffs are asserting
23
     antitrust claims against companies “a tiny fraction of their size,” Defs.’ Mem. at 1—Fortress
24
     purports to manage approximately $39.2 billion in assets as of March 2019. Compl. ¶ 8.
25
            Fortress conditions its investments in PAEs on terms that, in effect, require PAEs to make
26
     repeated, aggressive, and reckless patent assertions to generate the revenue necessary to satisfy
27

28
       Case No. 3:19-cv-07651                        4        MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 12 of 50




 1   their obligations to Fortress. Id. ¶¶ 30, 51-52, 64-69, 70-71, 74, 79-80. For instance, in October

 2   2014, shortly after Defendant Inventergy acquired hundreds of patents, id. ¶¶ 61-63, Fortress

 3   affiliates DBD Credit Funding, LLC and CF DB EX LLC gave Inventergy $11 million in

 4   financing in exchange for revenues generated from patent monetization. Id. ¶¶ 64-65. Under the

 5   agreement, if Inventergy failed to make required payments, Fortress could accelerate

 6   Inventergy’s obligations and foreclose on its security interests, which would put Inventergy out

 7   of business. Id. ¶ 65. Under the threat of Fortress’s foreclosure—and flush with Fortress’s

 8   investment—Inventergy aggressively pursued licensing revenues, threatening at least one

 9   potential licensee with “an IP bloodbath” if it declined to take a license because “Fortress[] does

10   not settle” in litigation. Id. ¶ 66.

11           When PAEs fail to fulfill their heavy financial obligations, Fortress assumes ownership

12   or control over the patents and continues, or escalates, the aggressive patent assertions. Id. ¶¶ 30,

13   53-54, 72, 75-77, 81. In December 2016, for example, Fortress entered into a Patent License

14   Agreement with Defendants Uniloc Luxembourg and Uniloc USA that granted Fortress a license

15   to, among other things, “exploit the Licensed Patents in any lawful manner in Licensee’s sole

16   and absolute discretion.” Id. ¶ 52. In February 2018, disappointed by licensing returns, Fortress

17   formed Defendant Uniloc 2017. Id. ¶ 53. James K. Noble, Fortress’s Secretary, signed the

18   certificate of formation, and Constantine Dakolias, Fortress’s Co-Chief Investment Officer of

19   Credit Funds, served as president. Id. ¶¶ 53-54. Months later, Uniloc Luxembourg assigned

20   nearly 600 patents to Uniloc 2017. Id. ¶ 54. The patent transfer not only offered Fortress greater

21   control over patent assertions but, as one court observed, was “perhaps designed to insulate

22   Uniloc Luxembourg from any award of sanctions in the event Uniloc loses [an ongoing]

23   litigation (or some substantial part thereof).” Id. ¶ 55.

24           Not only does Fortress take over existing PAEs to consolidate patents on substitute and

25   complementary technologies and assert weak patents, but it also establishes new PAEs as

26   vehicles to anticompetitively aggregate and assert patents. In 2016, Fortress created Defendant

27   VLSI for this purpose. Id. ¶¶ 30, 57-60. Marc Furstein, Fortress’s Managing Director and

28
       Case No. 3:19-cv-07651                         5          MEMORANDUM IN OPPOSITION TO JOINT
                                                                 MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 13 of 50




 1   President and Chief Operating Officer of Credit Funds, signed VLSI’s formation document. Id.

 2   ¶ 58. VLSI is a subsidiary of CF VLSI Holdings LLC (“VLSI Holdings”), which was formed by

 3   Justin Klein, then-Chief Financial Officer of Fortress’s credit arm, two days after VLSI’s

 4   formation. Id. Eran Zur, who serves as Managing Director of Fortress’s Intellectual Property

 5   Group, is an “authorized signatory” for VLSI and has signed several documents assigning

 6   patents to VLSI. Id. VLSI now holds nearly 200 patents. Id. ¶ 59. Neither VLSI nor VLSI

 7   Holdings manufacturers or sells any products, and VLSI appears to have a single employee—its

 8   Chief Executive Officer Michael Stolarski. Id. ¶ 60.

 9          B.      Fortress Controls a Massive Electronics Patent Portfolio Held Across
                    Defendant PAEs
10
            Through its investments, Fortress now controls a portfolio of well over a thousand U.S.
11
     patents that purportedly cover high-tech consumer and enterprise electronic devices and
12
     components or software therein and processes used to manufacture them. Id. ¶ 30. Electronics
13
     patents in Fortress’s portfolio claim to cover technologies that are both substitutes and
14
     complements for one another. Id. ¶¶ 32-33. That is because when a firm wishes to build an
15
     electronic device, there are multiple alternative ways to do so, each of which requires many
16
     technologies. Id. The technologies used in one alternative are complements to each other
17
     because they are each needed to create the electronic device using that alternative. Id. Other
18
     times, the technologies compete with one another because a firm can choose among alternative
19
     ways to build an electronic device, with one alternative using a given technology and another
20
     alternative using a substitute for that technology. Id. The same holds true for individual patents:
21
     Patents can be both substitutes for and complements to one another. Id. Patent A is a substitute
22
     for Patent B if a manufacturer can use technology covered by Patent A instead of technology
23
     covered by Patent B to build the same device. Id. At the same time, a manufacturer may be able
24
     to build that device or a different device using both technologies. Id. In that case, Patent A and
25
     Patent B are complements. Id. As a result, Fortress’s massive portfolio of electronics patents
26
     comprises patents that are both substitutes for and complements to one another. Id. Fortress has
27

28
       Case No. 3:19-cv-07651                        6        MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 14 of 50




 1   accumulated that portfolio through the anticompetitive patent transfer scheme challenged here.

 2   Id. ¶¶ 9-10, 30, 51-81.

 3          By consolidating the formerly diffuse patent ownership structure that prevailed before the

 4   challenged patent transfers, Defendants’ patent aggregation scheme has harmed competition in

 5   two separate but equally troublesome ways. First, Fortress’s aggregation eliminates competition

 6   because substitute patents once held by separate entities that competed with one another to obtain

 7   licenses are now controlled by a single entity. Id. ¶¶ 38, 41. The aggregation combines

 8   substitute patents, which decreases potential licensees’ options and raises royalty rates and

 9   lowers licensing output. Id. ¶¶ 38-39, 41-42, 48. Second, by creating a portfolio of enormous

10   size and scope, Fortress and Defendant PAEs it controls can profitably assert patents that their

11   predecessors would not have asserted pre-transfer. Id. ¶ 39. Before aggregation, original owners

12   did not have an incentive to assert weak patents because there was no expectation of a positive

13   financial return. Id. Weak patents could be expected to be proven invalid, not infringed, or

14   unenforceable in litigation, or easily designed around. Id. But aggregating the patents changes

15   the calculus. Id. After aggregation, Fortress can assert waves of weak patents, increasing the

16   likelihood that a potential licensee will agree to pay a supracompetitive royalty or that a weak

17   patent will slip through the controls of the jury system and be found enforceable when it should

18   not be. Id. This increases the value of asserting these patents far beyond the value to the original

19   owners. Id.

20          These anticompetitive effects are magnified by the fact that Fortress itself does not hold

21   the entire portfolio; rather, Fortress purposely obscures its control over the patents through its

22   web of PAEs. Id. ¶ 44. Often, Fortress’s only publicly disclosed connections to its PAEs are

23   Fortress employees serving as Defendant PAEs’ directors or the pattern of unexplained “CF”

24   prefixes as parts of Defendant PAEs’ corporate affiliates’ names (e.g., “CF VLSI Holdings

25   LLC,” “CF DB EZ LLC,” “CF INVT Holdings LLC,” “CF SVN LLC”). Id. ¶¶ 44, 58, 64, 69,

26   77. Because Fortress spreads patents among its PAEs and obfuscates which entities own which

27   patents, potential licensees often cannot identify patents that they might want to license or that

28
       Case No. 3:19-cv-07651                         7       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 15 of 50




 1   would be substitutes for patents that a PAE is asserting against them. Id. And even if a potential

 2   licensee could identify patents to license, no single entity can offer a comprehensive license

 3   across the Fortress portfolio. Id. ¶ 45. This diffusion increases the transaction costs for licensees

 4   because they must determine which Fortress-controlled entities hold the relevant patents and then

 5   negotiate with several entities to obtain a comprehensive license. Id. And because licensees

 6   must negotiate with multiple Fortress-controlled entities, Defendants have multiple opportunities

 7   to extract supracompetitive royalties. Id.

 8           Further, the structure of Fortress’s patent portfolio—spread across several PAEs that

 9   Fortress owns or controls—limits Fortress’s exposure as it aggressively asserts weak patents. Id.

10   ¶ 46. If one of Fortress’s PAEs is subject to an award of significant sanctions or attorneys’ fees,

11   Fortress has the option to cut its losses and no longer fund the PAE, without putting at risk the

12   larger patent portfolio. Id. Fortress’s ability to profitably assert weak patents after aggregation

13   raises costs for electronic-device suppliers which, in turn, reduces suppliers’ incentive to invest

14   in innovation, and ultimately harms end consumers. Id. ¶¶ 39, 42.

15           What is more, Fortress’s focus on high-tech electronics patents is purposeful, and an

16   essential component of its scheme. Id. ¶ 31. An article co-authored by Eran Zur, Managing

17   Director of Fortress’s Intellectual Property Finance Group, explains the advantages of asserting

18   high-tech patents. Id. First, “the sheer complexity of interoperable components and systems

19   sold as part of functional units, if not integrated devices” in the field of high-tech electronics

20   yields “oversized awards.” Id. Second, “because technology invention tends to be incremental,

21   . . . an individual patent owner can be awarded damages on the price of the entire end product as

22   opposed to their specific patent claim.” Id. Third, defending patent infringement suits imposes

23   “substantial legal costs.” Id. Fortress recognizes the attractiveness of an aggregated portfolio of

24   substitute and complementary electronics patents as an investment vehicle when weaponized

25   strategically. Id.

26

27

28
       Case No. 3:19-cv-07651                          8       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 16 of 50




 1          C.      Fortress and Defendant PAEs Engage in Serial Patent Assertions to Monetize
                    Their Aggregation Scheme
 2
            Defendants weaponize the portfolio by serially asserting weak patents against Plaintiffs
 3
     and other practicing entities to profit from Fortress’s anticompetitive aggregation. Id. ¶ 82.
 4
     When targeted potential licensees refuse to pay the supracompetitive royalties Defendants
 5
     demand, Defendants turn to high-volume, low-quality patent assertions against their targets. Id.
 6
     ¶¶ 7, 9. This conduct represents a numbers game where the chances of success are based not on
 7
     the quality of the patents themselves but rather on the enormous quantity of assertions. Id. ¶ 7.
 8
     Defendant PAEs incur loss after loss, with the hope that they will eventually hit a windfall—
 9
     from a potential licensee surrendering or a weak patent mistakenly being found enforceable—
10
     exceeding the costs of their losses. Id.
11
            This pattern of serial litigation divorces patent assertions from the merits of the
12
     underlying patents. Id. To enhance their ability to exploit potential licensees by threatening
13
     such serial litigation, Fortress has increasingly been aggregating an enormous patent portfolio
14
     that contains within it patents on substitute technologies. Id. ¶¶ 37-39. Through this type of
15
     aggregation, asserting weak patents becomes profitable. Id. ¶¶ 9, 35-39. Aggregation allows a
16
     Defendant PAE to assert one weak patent after another, which taxes the resources of targeted
17
     licensees and increases the likelihood that at least one patent will mistakenly be found
18
     enforceable. Id. ¶ 39. It also takes patents from original patent owners that face substantial
19
     constraints in asserting weak patents and puts them in the hands of PAEs with few, if any, such
20
     constraints. Id. ¶ 46. The original patent owners were vulnerable to patent assertions by others,
21
     so would have asserted patents only to protect their product businesses from improper copying
22
     by infringers or to gain appropriate compensation for truly inventive patents. By contrast,
23
     Defendant PAEs—having no products of their own—can freely assert weak patents because they
24
     are not vulnerable to reciprocal patent assertions and do not control substantial assets that could
25
     be exposed to court-ordered sanctions or attorneys’ fees. Id. As a result, aggregation enables
26
     Fortress and Defendant PAEs to bring patent infringement suits that have little—or nothing—to
27

28
       Case No. 3:19-cv-07651                        9        MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 17 of 50




 1   do with the merits of the underlying patents. Id. ¶ 9. Litigation becomes a weapon for

 2   Defendants to bludgeon their targets into paying supracompetitive royalties. Id. ¶¶ 7, 9.

 3          Plaintiffs detail dozens of lawsuits Fortress-controlled PAEs asserted against them. Id. ¶¶

 4   83, 98-101, 106, 108, 110, 114-15, 118, 122-23. In a three-year span, for example, the Uniloc

 5   Defendants have filed more than two dozen “separate” lawsuits against Apple for patent

 6   infringement. Id. ¶¶ 83, 88. And Plaintiffs are not the only targets of the Uniloc Defendants’

 7   coercive litigation: Since Uniloc 2017 was formed in February 2017, it has filed more than 130

 8   patent infringement suits against high-tech suppliers in serial litigation waves. Id. ¶¶ 85, 87.

 9          To pressure Plaintiffs to settle, Defendants have repeatedly asserted multiple patents in

10   tranches of litigation against practicing entities. Id. ¶ 84. For instance, in June 2016, Defendants

11   Uniloc USA and Uniloc Luxembourg sued Apple on four patents; between April and October

12   2017, Uniloc USA and Uniloc Luxembourg sued Apple on another sixteen patents; in February

13   2018, Uniloc USA and Uniloc Luxembourg sued Apple on another seven patents; in April 2018,

14   Uniloc USA and Uniloc Luxembourg sued Apple on another two patents; and in October 2018,

15   Uniloc 2017 and Uniloc Licensing USA LLC sued Apple on another four patents. Id.

16          Defendant VLSI uses a similar strategy. Id. ¶¶ 98-101. In October 2017, VLSI sued

17   Intel in the Northern District of California, asserting eight patents against nearly every one of

18   Intel’s microprocessors sold since 2011 (the “California Action”). Id. ¶ 98. Only months later,

19   in June 2018, VLSI again sued Intel, this time in the District of Delaware, asserting five different

20   patents against many of the same products accused in the California Action (the “Delaware I

21   Action”). Id. ¶ 99. The Delaware I Action has imposed substantial burdens on Intel: As of the

22   filing of Plaintiffs’ Complaint, Intel had produced over a million pages of documents related to

23   the accused products, 2.5 TB of source code, and thousands of pages of noninfringement and

24   invalidity contentions. Id.

25          Meanwhile, VLSI suffered setback after setback in the California Action, losing multiple

26   discovery- and damages-related disputes. Id. ¶ 98. On March 1, 2019, after the Patent Trial and

27   Appeals Board (“PTAB”) instituted inter partes review proceedings to assess the patentability of

28
       Case No. 3:19-cv-07651                        10       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 18 of 50




 1   the claims in six of the asserted patents, the parties agreed to stay the California Action. Id.

 2   That same day, VLSI filed a second lawsuit against Intel in the District of Delaware, asserting

 3   six new patents against many of the same products at issue in the previous cases (the “Delaware

 4   II Action”). Id. ¶ 100. On April 11, 2019, less than six weeks later—and only hours after Intel

 5   filed its reply brief in support of its motion to consolidate the Delaware Actions—VLSI

 6   voluntarily dismissed the Delaware II Action. Id. ¶ 101. And again, that same day, following its

 7   modus operandi, VLSI filed three new suits against Intel in yet a third district, the Western

 8   District of Texas, where it asserted the same six patents at issue in the Delaware II Action, as

 9   well as two additional patents. Id. But VLSI’s assertions did not stop there: On May 5, 2019,

10   VLSI filed two lawsuits in China, id. ¶ 104, including one in which it asserted a Chinese

11   counterpart to a U.S. patent after the PTAB had already determined it would review the

12   patentability of the U.S. patent claims. See Defendant Intel Corporation’s Notice of Institution

13   of Inter Partes Review of U.S. Patent Nos. 7,268,588 and 8,004,922, at 2, VLSI Tech. LLC v.

14   Intel Corp., No. 17-CV-05671 (BLF) (N.D. Cal. Feb. 8, 2019).

15          Defendants’ high-volume litigation strategy encompasses unethical litigation tactics to

16   further pressure Plaintiffs to settle and pay supracompetitive royalties. See, e.g., id. ¶¶ 96, 98-

17   101. One court caught the Uniloc Defendants misrepresenting facts about their connections to

18   Texas and lack of connections to California to try to force Plaintiffs to litigate in an inconvenient

19   forum. Id. ¶ 96. The court found multiple facts that “fly in the face of Uniloc’s prior

20   representations” to the court. Id. The Uniloc Defendants’ deceptive statements were, in the

21   court’s words, “troubling, particularly because they are not isolated exceptions.” Id.

22          Their anticompetitive patent transfer scheme has enabled Defendants to seek exorbitant,

23   baseless damages in litigation using questionable tactics. Id. ¶¶ 95-96. By aggregating patents

24   that have little or no value on the inventive merits and were not worth asserting when owned by

25   predecessors, Fortress and Defendant PAEs can profitably bring infringement suits that are not

26   grounded in the merits of the underlying patents. Id. ¶¶ 88-94, 98, 103, 112, 116-17, 124. For

27   instance, Uniloc USA and Uniloc Luxembourg sued Apple even though the prior patent owner

28
       Case No. 3:19-cv-07651                        11        MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 19 of 50




 1   concluded that Apple’s products did not infringe the patent. Id. ¶ 89. Given Defendants’

 2   strategy of serial assertions of weak patents, it is hardly surprising that one court dismissed

 3   Defendants’ infringement claims as “bogus and conclusory.” Id. ¶ 88.

 4          D.      Fortress, INVT, Inventergy, and the Uniloc Defendants Executed Patent
                    Transfer Schemes to Evade FRAND Commitments
 5
            Defendants’ patent aggregation is not limited to patents that purportedly cover electronics
 6
     products. Fortress, Defendants INVT and Inventergy, and the Uniloc Defendants also hold
 7
     patents that they claim are essential to cellular standards. Id. ¶¶ 126, 150. For example, the
 8
     Uniloc Defendants claim that their U.S. Patent No. 6,868,079 is essential to the LTE mobile-
 9
     communications standard and that their U.S. Patent No. 7,167,487 is essential to the 3G
10
     (HSPA/HSPA+) mobile-communications standard. See Plaintiffs’ Opposition to Defendants’
11
     Motion to Consolidate at 2-4, Uniloc USA, Inc. v. Samsung Elecs. Am., Inc., No. 18-CV-00042
12
     (JRG) (E.D. Tex. Jan. 23, 2019). Standards, such as 2G (e.g., GSM), 3G (e.g.,
13
     WCDMA/UMTS), and 4G (LTE), are created and publicly distributed by standard-setting
14
     organizations (“SSOs”). Compl. ¶ 127. Standard setting allows device manufacturers to invest
15
     in designing and marketing their products knowing that those products will interoperate
16
     effectively with other manufacturers’ devices. Id.
17
            Industry standards benefit companies and consumers because devices made by different
18
     companies can interoperate when they support the same standard. Id. At the same time,
19
     standards create risks for suppliers of products that include standardized technology because
20
     companies make significant investments in designing their products and supply chains around
21
     the standard, and therefore become “locked in” to the standard after making costly initial
22
     investments. Id. ¶¶ 127, 144. This creates a risk that a patentee will engage in “patent hold-up”
23
     after product suppliers have become locked into technology covered by a patent. Id. ¶ 127.
24
     Patent hold-up occurs when, after a standard has become widely adopted, a patent holder claims
25
     to have SEPs—i.e., the standard cannot be practiced without using the patent—and demands
26
     royalties for far more than its technology is worth or seeks to enjoin the use of its products. Id.
27

28
       Case No. 3:19-cv-07651                        12       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 20 of 50




 1   The patentee capitalizes not on the patent’s incremental inventive value but rather on the

 2   implementers’ investments in supporting the standard. Id.

 3          To constrain the potential abuse of standard-setting activity, SSOs, such as the European

 4   Telecommunications Standards Institute (“ETSI”), require members to disclose during the

 5   standard-setting process patents or patent applications that may cover technology to be included

 6   in the standard. Id. ¶¶ 134-37. As a condition of having their technology considered for

 7   inclusion, ETSI members must promise to license those patents on fair, reasonable, and non-

 8   discriminatory (“FRAND”) terms. Id. ¶¶ 137-38. If an ETSI participant is unwilling to commit

 9   to license its patents on FRAND terms, ETSI mandates that the participant’s technologies are

10   excluded from the standard. Id. ¶ 140.

11          In October 2013, Defendant Inventergy acquired nearly 500 patents from Panasonic

12   Corporation (“Panasonic”) that relate to 3G and 4G mobile telecommunications. Id. ¶ 62. These

13   patents are claimed SEPs and are therefore subject to commitments to license on FRAND terms

14   and conditions. Id. Panasonic transferred the patents to Inventergy subject to a revenue-sharing

15   agreement, which included certain guaranteed payments Inventergy must make to Panasonic. Id.

16   ¶¶ 62, 150. Similarly, in 2018, Uniloc 2017 acquired patents claimed to be SEPs. Id. ¶¶ 56, 150.

17   These patents originated with Koninklijke Philips Electronics N.V. (“Philips”). Id. ¶ 56. Philips

18   had previously provided a commitment to ETSI to license any of its essential patents on FRAND

19   terms and conditions. Id.

20          Transfers from operating companies, like Panasonic and Philips, to PAEs eliminate

21   constraints on SEP licensing demands. Id. ¶ 151. If an operating company demands non-

22   FRAND royalties, it risks retaliatory demands from potential licensees that own other SEPs. Id.

23   And operating companies, as SSO members, may damage valuable reputational interests by

24   demanding non-FRAND royalties, including risking that SSOs will not standardize the operating

25   company’s technology in the future if the company gains a reputation for acting abusively

26   regarding SEPs. Id. ¶ 152. By transferring their SEPs to PAEs, like Inventergy and Uniloc

27   2017, operating companies evade these constraints and, through revenue-sharing agreements

28
       Case No. 3:19-cv-07651                       13       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
              Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 21 of 50




 1   with PAEs, share in the supracompetitive non-FRAND royalties that the PAEs extract from

 2   licensees. 2 Id. And free from the constraints of potential reciprocal assertions and reputational

 3   effects that disciplined the prior SEP owners, Fortress, Inventergy, and the Uniloc Defendants

 4   exploit the monopoly power associated with their claimed SEPs by demanding exorbitant

 5   royalties from product suppliers. Id. ¶¶ 151-54.

 6   IV.      ARGUMENT

 7            A.       Standard of Review

 8            When deciding a motion to dismiss, a court must assume that all well-pled factual
 9   allegations are true, and then determine whether they plausibly give rise to an entitlement to
10   relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). “A claim has facial plausibility when
11   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
12   defendant is liable for the misconduct alleged.” Id. at 678 (citing Bell Atl. Corp. v. Twombly,
13   550 U.S. 544, 556 (2007)). A “court must also construe the alleged facts in the light most
14   favorable to the plaintiff.” Dang v. S.F. Forty Niners, 964 F. Supp. 2d 1097, 1103 (N.D. Cal.
15   2013) (citing Love v. United States, 915 F.2d 1242, 1245 (9th Cir. 1989)).
16            Antitrust complaints need not satisfy a heightened pleading standard. See Iqbal, 556 U.S.
17   at 684 (explaining that the same pleading standard applies to “all civil actions” (quoting Fed. R.
18   Civ. P. 1)). The Supreme Court has “repeatedly instructed” courts not to impose heightened
19   pleading standards “in the absence of an explicit requirement in a statute or federal rule.” Skaff
20   v. Meridien N. Am. Beverly Hills, LLC, 506 F.3d 832, 841 (9th Cir. 2007) (citations omitted); see
21   also W. Penn Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 96, 98 (3d Cir. 2001) (rejecting the
22   district court’s suggestion that courts should subject antitrust complaints to “heightened
23

24
     2 SEP transfer schemes that involve transferring a portion of an operating company’s SEP portfolio also make it
25   impossible for suppliers, like Plaintiffs, to license all necessary SEPs through a single license. Id. ¶ 153. For
     example, in 2012, Apple entered into an agreement with Philips that granted Apple a license to certain Philips
26   patents. Id. At that time, however, Philips had already transferred one of those patents, without retaining a right to
     license Apple. Id. That patent ultimately ended up with Uniloc 2017. Id. Although Philips asserts that the
27   transferred patent was not standard-essential, Uniloc alleges that the patent is an SEP and that Apple’s devices
     infringe the transferred patent because the devices support 3G and LTE standards. Id.
28
         Case No. 3:19-cv-07651                               14        MEMORANDUM IN OPPOSITION TO JOINT
                                                                        MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 22 of 50




 1   scrutiny”). Antitrust complaints are measured against “the minimal notice pleading requirements

 2   of Federal Rule of Civil Procedure 8.” Oracle Am., Inc. v. Micron Tech., Inc., No. 10-4340-PJH,

 3   2011 WL 999583, at *2 (N.D. Cal. Mar. 21, 2011). “Specific facts are not necessary; the

 4   statement need only give the defendant[s] fair notice of what . . . the claim is and the grounds

 5   upon which it rests.” In re Cathode Ray Tube Antitrust Litig., 738 F. Supp. 2d 1011, 1017 (N.D.

 6   Cal. 2010) (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam)). “[D]etailed

 7   evidentiary matter” is not required for antitrust complaints “to survive a motion to dismiss.” In

 8   re Niaspan Antitrust Litig., 42 F. Supp. 3d 735, 756 (E.D. Pa. 2014) (quoting Direct Benefits,

 9   LLC v. TAC Fin. Inc., No. 13-CV-1185, 2014 WL 671616, at *8 (D. Md. Feb. 20, 2014)).

10          B.      Defendants Have Market Power in the Electronics Patents Market and Input
                    Technology Markets
11
            Defendants argue that Plaintiffs fail to properly allege a defined Electronics Patents
12
     Market or offer evidence of Defendants’ power therein. See Defs.’ Mem. at 10-16. This
13
     argument ignores Supreme Court and Ninth Circuit precedent holding that allegations regarding
14
     the direct effects of market power eliminate any need to offer circumstantial proof—including
15
     market definition and market share—of market power. And the argument overlooks Plaintiffs’
16
     allegations regarding the direct evidence of Defendants’ market power in the Electronics Patents
17
     Market, including their ability to extract supracompetitive royalties and restrict output.
18
            Further, Defendants mischaracterize Apple’s allegations regarding the Input Technology
19
     Markets. See id. at 16-17. Apple’s allegations center on an SEP transfer scheme after the
20
     standard-setting process rather than, as Defendants claim, misconduct during the standard-setting
21
     process. By misconstruing Apple’s allegations, Defendants ignore controlling precedents
22
     establishing that input technology markets like those Apple alleges are cognizable antitrust
23
     markets.
24
                    1.      Defendants Have Market Power in the Electronics Patents Market
25
            Defendants suggest that Plaintiffs were required to allege Defendants’ market power by
26
     defining the Electronics Patents Market and identifying Defendants’ share in that market. See id.
27

28
       Case No. 3:19-cv-07651                        15       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 23 of 50




 1   at 10-16. But the Supreme Court has made clear that allegations of direct evidence of market

 2   power eliminates any need to allege market share in a relevant market. See F.T.C. v. Ind. Fed’n

 3   of Dentists, 476 U.S. 447, 460-61 (1986) (“Since the purpose of the inquiries into market

 4   definition and market power is to determine whether an arrangement has the potential for

 5   genuine adverse effects on competition, proof of actual detrimental effects, such as a reduction of

 6   output, can obviate the need for an inquiry into market power, which is but a surrogate for

 7   detrimental effects.” (internal quotation marks and citations omitted)). Defendants’ argument

 8   thus ignores settled Supreme Court and Ninth Circuit authority holding that market power may

 9   be alleged either (1) through circumstantial evidence—i.e., defining a relevant market and

10   alleging that the defendant has a high market share there—or (2) through direct proof of market

11   effects showing that the defendant holds market power. See, e.g., Rebel Oil Co. v. Atl. Richfield

12   Co., 51 F.3d 1421, 1434 (9th Cir. 1995) (evidence of “restricted output and supracompetitive

13   prices” directly establishes market power); Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1413 (9th

14   Cir. 1991) (“If the plaintiff can make a showing of anti-competitive effects, a formal market

15   analysis becomes unnecessary.” (citing Ind. Fed’n of Dentists, 476 U.S. at 460-61)); Oltz v. St.

16   Peter’s Cmty. Hosp., 861 F.2d 1440, 1448 (9th Cir. 1988) (“Given that the ability to raise price

17   and to exclude competition are hallmarks of market power, the finding of actual harm to

18   competition suffices under Sherman Act § 1 even in the absence of extended market analysis.”).

19          Defendants rely on inapposite case law that examines whether plaintiffs have adequately

20   alleged circumstantial evidence of market power. See Defs.’ Mem. at 10-14. By contrast, as set

21   forth below, Plaintiffs’ detailed allegations of direct evidence that Fortress and Defendant PAEs

22   have market power, see, e.g., Compl. ¶¶ 9-11, 30, 41-42, 48-49, 159-64, 167, as demonstrated by

23   their ability to extract supracompetitive royalties from licensees and restrict output in the

24   Electronics Patents Market as a result of horizonal restraints on competition, negate any need to

25   define a relevant market. See Ind. Fed’n of Dentists, 476 U.S. at 460-61 (finding actual

26   anticompetitive effects from agreements between competing dentists eliminated need to define

27   relevant market); see also In re Papa John’s Emp. & Franchisee Emp. Antitrust Litig., No. 3:18-

28
       Case No. 3:19-cv-07651                        16       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 24 of 50




 1   CV-00825-JHM, 2019 WL 5386484, at *9-10 (W.D. Ky. Oct. 21, 2019) (denying the

 2   defendant’s motion to dismiss where the plaintiff, without defining the relevant market, alleged

 3   actual evidence of adverse effects on competition because agreements at issue were horizontal).

 4          In light of this controlling authority, Plaintiffs’ allegations regarding the direct evidence

 5   of Defendants’ market power in the Electronics Patents Market nullify any need for an extended

 6   market analysis based on circumstantial evidence, including precisely defining the contours of a

 7   market and market share therein. Pointing to just four paragraphs in Plaintiffs’ 50-page

 8   Complaint, Defendants argue that Plaintiffs allege only a “bare assertion” that Fortress has

 9   market power in the Electronics Patents Market. Defs.’ Mem. at 15. This argument disregards

10   Plaintiffs’ detailed allegations, see, e.g., Compl. ¶¶ 9-11, 30, 41-42, 48-49, 159-64, 167, that

11   Fortress and Defendant PAEs have market power, as demonstrated by their ability to extract

12   supracompetitive royalties from licensees and restrict output in the Electronics Patents Market.

13   See Rebel Oil Co., 51 F.3d at 1434.

14          The Complaint alleges that “Defendants’ illegal scheme has resulted in inflated licensing

15   royalties—i.e., higher prices” for Plaintiffs and other purchasers in the Electronics Patents

16   Market. Compl. ¶ 169. In particular, the challenged patent transfers have positioned Fortress

17   and Defendant PAEs to exploit their market power “to charge far more than the value of the

18   inventive contributions (if any) of the patents and of competitive prices for licenses,” id. ¶ 10,

19   and far more than the former owners of the patents were able to charge before the

20   anticompetitive patent transfers. Id. ¶¶ 9, 35-40, 50, 160, 169. Before aggregation, patent

21   holders competed with one another for licensing rates, and licensees benefitted from that

22   competition through more favorable licensing terms. Id. ¶ 41. But now that the patents are

23   aggregated and controlled by Fortress, that competition is eliminated, and Fortress can demand

24   supracompetitive royalties for licenses. Id. These royalties are so significantly inflated that they

25   reduce the number of licensing transactions and cause Plaintiffs and other potential licensees to

26   divert resources from innovation to spend millions of dollars responding to Defendants’ licensing

27   demands. Id. ¶¶ 40-41, 170, 176, 181, 185, 191. That decreases Plaintiffs’ and other suppliers’

28
       Case No. 3:19-cv-07651                        17       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 25 of 50




 1   output. Id. These supracompetitive royalties and reduced output of licenses and downstream

 2   products are the direct effects of Defendants’ patent aggregation scheme, which Fortress

 3   designed to “captur[e] hold-up values that exceed the values at which Fortress or the other

 4   Defendants acquired the patents.” Id. ¶ 48.

 5          Plaintiffs allege specific, direct evidence of Defendants’ market power, notwithstanding

 6   that such specific facts are “not necessary” to survive a motion to dismiss. In re Cathode Ray

 7   Tube Antitrust Litig., 738 F. Supp. 2d at 1017 (quoting Erickson, 511 U.S. at 93). For example,

 8   the Complaint explains that “the Uniloc Defendants have been able to coerce several parties

 9   (including Amazon.com, Inc. and Huawei Device Co. Ltd.) to license its patents, even though its

10   patents have repeatedly been shown to lack merit.” Compl. ¶ 160. And, facing the threat of

11   litigation like that Plaintiffs face following Defendants’ demands for above-market royalties,

12   “many victims have agreed to settle, rather than to challenge Fortress and its PAEs, for amounts

13   that reflect not the merits of the underlying patents but the effectiveness of the Fortress model.”

14   Id. ¶ 11. That Defendants have been able to strong-arm product suppliers into paying substantial

15   royalties notwithstanding that their patents lack merit and would not even have been asserted

16   absent the patent transfers, id. ¶¶ 9, 39, 160, 169, demonstrates that—post-patent acquisition—

17   Defendants are able to extract supracompetitive prices, which is direct evidence of Defendants’

18   market power.

19          Courts regularly find that allegations like these are sufficient to plead direct evidence of

20   market power. See, e.g., In re Loestrin 24 Fe Antitrust Litig., 261 F. Supp. 3d 307, 328 (D.R.I.

21   2017) (“Plaintiffs have met their burden by plausibly alleging that Warner Chilcott charged

22   supracompetitive prices for Loestrin drugs without losing sales, and thus Warner Chilcott had

23   market power in the relevant market.”); In re Aggrenox Antitrust Litig., 94 F. Supp. 3d 224, 247

24   (D. Conn. 2015) (“The plaintiffs’ allegations that Boehringer is able to charge supracompetitive

25   prices for Aggrenox in a market with no cross-elasticity of demand with other drugs are highly

26   plausible.”); Vizio, Inc. v. Funai Elec. Co., No. CV 09-0174 (AHM), 2010 WL 7762624, at *7

27   (C.D. Cal. Feb. 3, 2010) (“Because Vizio alleges that Funai has increased prices to

28
       Case No. 3:19-cv-07651                        18       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 26 of 50




 1   supracompetitive levels and has excluded other companies from using A/65–compatible

 2   technology through blocking importation of competing products, its allegations are sufficient to

 3   plead market power.”). Similarly, courts conclude that allegations like those contained in the

 4   Complaint regarding reduced output are also sufficient to plead direct evidence of market power.

 5   See, e.g., W. Penn Allegheny Health Sys., Inc., 627 F.3d at 100-01 (concluding that allegations

 6   regarding the plaintiff’s reduced services and abandoned projects were sufficient to suggest

 7   anticompetitive effects in the relevant market). Here, it would be “premature on a motion to

 8   dismiss for the court to make a more probing factual inquiry” going beyond Plaintiffs’ “highly

 9   plausible” allegations of supracompetitive prices and restricted output. In re Aggrenox Antitrust

10   Litig., 94 F. Supp. 3d at 247.

11          Defendants’ reliance on Rick-Mik Enterprises v. Equilon Enterprises LLC is misplaced.

12   Defs.’ Mem. at 15. In Rick-Mik, the Ninth Circuit, following the Supreme Court’s Illinois Tool

13   Works decision, explained that an allegation that a defendant owns patents—without more—is

14   insufficient to allege market power. See Rick-Mik Enters., Inc. v. Equilon Enters. LLC, 532 F.3d

15   963, 973 (9th Cir. 2008) (“Because intellectual property rights are no longer presumed to confer

16   market power, Rick-Mik’s conclusory allegation that Equilon’s intellectual property rights

17   nonetheless do confer market power, unaccompanied by supporting facts, is insufficient.” (citing

18   Ill. Tool Works Inc. v. Indep. Ink, Inc., 547 U.S. 28, 42-43 (2006))).

19          Here, Plaintiffs go far beyond alleging that Defendants “either acquired or control[] a

20   portfolio of well over a thousand U.S. patents” in the Electronics Patents Market. Compl. ¶ 30.

21   They also allege that Defendants gained that enormous portfolio through anticompetitive

22   acquisitions of both substitute and complementary patents—which have enabled them to extract

23   supracompetitive royalties and depress output in the Electronics Patents Market. See, e.g., id. ¶¶

24   9-11, 30, 41-42, 44-46, 48-49, 159-64, 167. Thus, unlike in Rik-Mik, Plaintiffs have not merely

25   alleged patent acquisitions but have alleged patent acquisitions with demonstrable

26   anticompetitive effects—i.e., direct proof of market power. See Ind. Fed’n of Dentists, 476 U.S.

27   at 461 (finding “actual, sustained adverse effects on competition” negated the need for “elaborate

28
       Case No. 3:19-cv-07651                        19       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 27 of 50




 1   market analysis”); Rebel Oil Co., 51 F.3d at 1434 (“If the plaintiff puts forth evidence of

 2   restricted output and supracompetitive prices, that is direct proof of the injury to competition

 3   which a competitor with market power may inflict, and thus, of the actual exercise of market

 4   power.”); Funai, 2010 WL 7762624, at *7 (ruling allegations that the defendant increased patent

 5   licensing prices to “supracompetitive levels” were sufficient to plead market power).

 6          That Defendants hold market power is unsurprising; their patent aggregation scheme was

 7   “intended for an anticompetitive purpose.” Compl. ¶ 10; see also id. ¶¶ 48-49. Allegations of

 8   anticompetitive intent are probative of whether transactions, such as Defendants’ patent transfers

 9   and aggregation, result in market power. See, e.g., Hahn v. Or. Physicians’ Serv., 868 F.2d

10   1022, 1026 (9th Cir. 1988) (“Since the effect on competition is the touchstone of rule of reason

11   analysis, the intent of the defendants is relevant but not dispositive.” (citations omitted)); see also

12   Am. Needle, Inc. v. Nat’l Football League, 560 U.S. 183, 203 n.10 (2010) (“[K]nowledge of

13   intent may help the court to interpret facts and to predict consequences.” (quoting Board of

14   Trade of Chi. v. United States, 246 U.S. 231, 238 (1918))).

15          Further, Defendants misrepresent the Complaint in suggesting that Plaintiffs’ factual

16   allegations regarding direct evidence of Defendants’ market power are inconsistent with

17   Plaintiffs’ allegations that Defendants have “weak” patents. Defs.’ Mem. at 15-16. Through

18   their aggregation scheme, Defendants have collected patents that are weak on their individual

19   merit into a portfolio, and that aggregation has enabled Defendants to extract supracompetitive

20   royalties and restrict output. That is direct evidence of market power. The Complaint sets forth

21   in detail how asserting “weak” patents becomes profitable under Fortress’s anticompetitive

22   aggregation model when it otherwise would not have been. See, e.g., Compl. ¶¶ 9, 35-39, 44,

23   103. Without aggregation, a patent holder lacks incentive to assert a weak patent due to the high

24   likelihood that the patent would be found invalid, not infringed, or unenforceable in litigation.

25   Id. ¶ 39. With aggregation, however, weak patents can be profitably asserted against a potential

26   licensee to extract supracompetitive royalties. Id. That a target could deal with one or a handful

27   of weak patents does not mean that it could do the same when the patents are aggregated into a

28
       Case No. 3:19-cv-07651                         20       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 28 of 50




 1   huge portfolio. See, e.g., id. ¶¶ 83, 85, 98-101, 106-08, 114-15, 122-23. Far from suggesting an

 2   inconsistency in the Complaint, the weaknesses of the patents Defendants have aggregated is one

 3   more feature of their illegal patent transfer scheme.

 4          In sum, the Complaint establishes that Defendants charge supracompetitive royalties and

 5   restrict market output and also contains allegations regarding Defendants’ anticompetitive intent.

 6   This is more than adequate direct proof of market effects and more than sufficient to plead

 7   market power in the Electronics Patents Market under well-established precedent.

 8          Finally, even if Plaintiffs were required to allege a relevant market, they have done

 9   so. See Compl. ¶ 156 (defining the Electronics Patents Market as the “market for patents for

10   high-tech consumer and enterprise electronics devices and components or software therein and

11   processes used to manufacture them”). Contrary to Defendants’ arguments, Defs.’ Mem. at 12-

12   14, the Electronics Patents Market is not overly broad. Relevant markets are not always limited

13   to substitute products, particularly in the intellectual property context. See Intellectual Ventures

14   I LLC v. Capital One Fin. Corp., 99 F. Supp. 3d 610, 622 (D. Md. 2015) (accepting the relevant

15   market as the defendant’s financial-services license portfolio, which included complementary

16   patents); Meredith Corp. v. SESAC LLC, No. 09-CIV-9177 (NRB), 2011 WL 856266, at *9-10

17   (S.D.N.Y. Mar. 9, 2011) (accepting relevant market as the market for television-performance

18   rights to works within the defendant’s music repertory).

19                  2.      Fortress, INVT, and Uniloc 2017 Have Market Power in the Input
                            Technology Markets
20
            Similarly, the Complaint includes more than sufficient factual allegations of market
21
     power in the Input Technology Markets. Defendants Fortress, INVT, and Uniloc 2017 argue that
22
     Apple failed to adequately plead Input Technology Markets because it failed to (1) identify the
23
     SEPs at issue, (2) allege that the SSO was considering alternative technologies when the SSO
24
     standardized technology covered by the SEPs, and (3) allege that the SSO would have adopted
25
     one of these alternatives but for a Defendant’s failure to disclose relevant intellectual property or
26
     false promise to license such technology on FRAND terms. Defs.’ Mem. at 17.
27

28
       Case No. 3:19-cv-07651                        21       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 29 of 50




 1          This argument misconstrues Apple’s claim. Defendants wrongly assert that Apple is

 2   alleging a claim based on standard-setting misconduct, such as non-disclosure of intellectual

 3   property during the standard-setting process. Id. Apple’s claim, in fact, is based on Defendants’

 4   subsequent, post–standard setting efforts to evade FRAND commitments through their

 5   collective acquisition by INVT and Uniloc 2017. See, e.g., Compl. ¶ 188 (“Fortress, Fortress

 6   Credit, Uniloc USA, Uniloc Luxembourg, Uniloc 2017, INVT, and Inventergy’s unfair business

 7   practices include their efforts to evade FRAND commitments through the transfer of SEPs to

 8   INVT and Uniloc 2017.” (emphasis added)). The Complaint repeatedly makes plain that the

 9   “transfer schemes” represent the unfair business practices Apple seeks to remedy. See, e.g., id.

10   ¶ 153 (“Patent transfer schemes like INVT’s and the Uniloc Defendants’ frustrate the purposes

11   of the FRAND commitment in another way.”), ¶ 154 (“Over the long run, abusive patent

12   transfer schemes, like INVT and the Uniloc Defendants have employed here, chill standard-

13   setting activities and the procompetitive benefits they bring.”), ¶ 170 (“Licensing customers are

14   also harmed, even when they do not acquiesce to an inflated royalty, by being forced to incur

15   substantial expenses, uncertainty, and burdens in resisting the patent litigations and threats that

16   the aggregation and transfer schemes of Defendants have enabled.”), ¶ 171 (“The transfer of

17   those SEPs to PAEs in exchange for a share of licensing revenue has imposed exorbitant non-

18   FRAND royalties (or heavy costs in trying to avoid such royalties) on Apple and other suppliers

19   of products that support cellular standards.”) (emphases added). While the FRAND obligations

20   remain binding on the recipient PAEs post-transfer, Barnes & Noble, Inc. v. LSI Corp., 849 F.

21   Supp. 2d 925, 932 (N.D. Cal. 2012) (explaining in the context of evaluating FRAND

22   commitments on transferred patents that “any of the patentee’s previous acts that have legal

23   consequences[] flow to the new assignee of a patent” (internal quotation marks and citations

24   omitted)), the transfers facilitate recipient PAEs’ non-compliance with those FRAND obligations

25   because, as described above, these entities are not burdened by the reputational and reciprocal

26   constraints that disciplined the original owner. Compl. ¶¶ 151, 152.

27

28
       Case No. 3:19-cv-07651                        22       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 30 of 50




 1          Because Defendants mischaracterize Apple’s claim, the cases on which Defendants rely

 2   in support of their argument are inapposite because they address claims based on a party’s failure

 3   to disclose patents during the standard-setting process. See Defs.’ Mem. at 17; ChriMar Sys. v.

 4   Cisco Sys., 72 F. Supp. 3d 1012, 1018 (N.D. Cal. 2014) (reviewing the counter-plaintiff’s

 5   allegations regarding “ChriMar’s failure to disclose its belief that the ’250 Patent was essential

 6   . . . to the standard setting organization”); Apple Inc. v. Samsung Elecs. Co., No. 11-CV-01846-

 7   LHK, 2012 WL 1672493, at *4 (N.D. Cal. May 14, 2012) (reviewing the counter-plaintiff’s

 8   allegations regarding “Samsung’s failure to disclose its [intellectual property rights] in the

 9   patents essential to the [Universal Mobile Telecommunications Standard (“UMTS”)], and its

10   affirmative misrepresentations regarding Samsung’s intent to license its UMTS patents on

11   FRAND terms, in conjunction with Samsung’s subsequent failure to license on FRAND terms”).

12   Properly understood, Apple’s claim based on Defendants’ SEP transfer schemes does not require

13   Apple to plead specific facts regarding the exclusion of alternatives during the standard-setting

14   process.

15          Next, Defendants claim that Apple fails to adequately allege Input Technology Markets.

16   Defs.’ Mem. at 16-18. But Apple alleges cognizable markets under well-established case law.

17   Apple alleges that Fortress, INVT, and Uniloc 2017 claim to hold SEPs for cellular standards

18   that are subject to commitments to license on FRAND terms. Compl. ¶¶ 146, 150. If technology

19   selected to be included in the cellular standard is protected by an SEP, that SEP holder controls

20   the supply of that particular input technology. Id. ¶ 145. This is because, to the extent that an

21   SEP is essential for anyone implementing the standard, there is no substitute for that SEP. Id.

22   ¶ 144. And this is true for each function comprising the cellular standard for which the patented

23   technology was selected. Id. ¶ 145. For antitrust purposes, the functionality for cellular

24   standards associated with each input technology comprises its own relevant market—an Input

25   Technology Market. Id. ¶ 146. As a result, the SEP holder gains a monopoly—i.e., a 100

26   percent share—in the relevant market. Id. ¶¶ 146, 148. Therefore, since acquiring SEPs from

27   Panasonic and Philips, “Fortress, INVT, and Uniloc 2017 hold monopoly power in the various

28
       Case No. 3:19-cv-07651                        23       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 31 of 50




 1   Input Technology Markets for the various functions claimed to be covered by their declared

 2   SEPs.” Id. ¶ 146.

 3           Courts recognize that Input Technology Markets of the type Apple alleges are proper

 4   antitrust markets. These markets are defined by technologies competing “to perform each of the

 5   various functions covered by each of [the defendants’] purported essential patents” before the

 6   standard was adopted. Wi-LAN Inc. v. LG Elecs. Inc., 382 F. Supp. 3d 1012, 1021 (S.D. Cal.

 7   2019); see also Samsung, 2012 WL 1672493, at *5 (accepting allegations of markets defined as

 8   “the various markets for technologies that—before the standard was implemented—were

 9   competing to perform each of the various functions covered by each of Samsung’s purported

10   essential patents”); Apple Inc. v. Motorola Mobility, Inc., No. 11-CV-178 (BBC), 2011 WL

11   7324582, at *13 (W.D. Wis. June 7, 2011) (“The relevant markets include the various

12   technologies competing to perform the functions covered by Motorola’s declared-essential

13   patents for each of the relevant standards.”). Once the standard has been adopted, as Apple

14   alleges, “the relevant market may be defined as congruent with the scope of the defendant’s

15   patents.” Funai Elec. Co. v. LSI Corp., No. 16-CV-01210, 2017 WL 1133513, at *7 (N.D. Cal.

16   Mar. 27, 2017) (internal quotation marks and citation omitted); see also Broadcom Corp. v.

17   Qualcomm Inc., 501 F.3d 297, 315 (3d Cir. 2007) (relevant market was “the market for

18   Qualcomm’s proprietary WCDMA technology, a technology essential to the implementation of

19   the UMTS standard”); Microsoft Mobile Inc. v. InterDigital, Inc., No. 15-723 (RGA), 2016 WL

20   1464545, at *2 (D. Del. Apr. 13, 2016) (relevant markets were “the markets for technologies

21   covered by the InterDigital patents . . . that are essential, or alleged to be essential, to the 3G and

22   4G cellular standards . . . , together with all other alternative technologies to the InterDigital

23   patents that could have been used in the cellular standards”).

24          Finally, contrary to Defendants’ argument, Defs.’ Mem. at 17-18, Apple need not include

25   specific allegations regarding the individual patents at issue to identify the relevant technology

26   markets in which Defendants have market power. Information regarding those patents that

27   Defendants hold and declare to be SEPs is fully within Defendants’ control. See Concha v.

28
       Case No. 3:19-cv-07651                         24        MEMORANDUM IN OPPOSITION TO JOINT
                                                                MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 32 of 50




 1   London, 62 F.3d 1493, 1503 (9th Cir. 1995) (“Even in cases where fraud is alleged, we relax

 2   pleading requirements where the relevant facts are known only to the defendant.” (citing Wool v.

 3   Tandem Computs., Inc., 818 F.2d 1433, 1439 (9th Cir. 1987))). Apple’s allegations more than

 4   “give the defendant fair notice of what . . . the claim is and the grounds upon which it rests.” In

 5   re Cathode Ray Tube Antitrust Litig., 738 F. Supp. 2d at 1017 (quoting Erickson, 511 U.S. at 93)

 6   (alterations omitted). As many courts have held, allegations like those Apple makes here are

 7   sufficient to plead relevant SEP Input Technology Markets. See, e.g., Broadcom, 501 F.3d at

 8   315; Wi-LAN Inc., 382 F. Supp. at 1021; Funai, 2017 WL 1133513, at *7; InterDigital, 2016 WL

 9   1464545, at *2; Samsung, 2012 WL 167493, at *5; Motorola Mobility, 2011 WL 7324582, at

10   *13.

11          C.      Defendants’ Patent Aggregation and Efforts to Evade FRAND Commitments
                    Have Resulted in Antitrust Injury to Plaintiffs
12
            Plaintiffs have suffered antitrust injury as a result of the anticompetitive conduct alleged
13
     in the Complaint. Defendants’ conduct increases the prices that Plaintiffs and other product
14
     suppliers—consumers in the Electronics Patents Market and Input Technology Markets—must
15
     pay for licenses to supracompetitive levels and reduces licensing output in those markets. See,
16
     e.g., Compl. ¶¶ 9, 10, 39, 41, 48, 49, 50, 160, 164, 168. “Harm to consumers in the form of
17
     higher prices resulting from competitive restraints has long been held to constitute an actual
18
     injury to competition.” Coal. for ICANN Transparency, Inc. v. VeriSign, Inc., 611 F.3d 495, 504
19
     (9th Cir. 2010). Indeed, “it is difficult to image [sic] a more typical example of anti-competitive
20
     effect than higher prices.” Am. Ad Mgmt., Inc. v. GTE Corp., 92 F.3d 781, 791 (9th Cir. 1996).
21
            Defendants argue that Plaintiffs have failed to allege antitrust injury because “Plaintiffs
22
     needed to plead injury to ‘competition (rather than consumers).’” Defs.’ Mem. at 21 (quoting
23
     Brantley v. NBC Universal, Inc., 675 F.3d 1192, 1203 (9th Cir. 2012)). But Plaintiffs do
24
     precisely that. Plaintiffs detail how Defendants’ aggregation reduces competition by aggregating
25
     substitute patents, decreasing the number of separate patent owners, eliminating competitive
26
     constraints that the former owners faced, increasing licensing costs for product suppliers, and
27

28
       Case No. 3:19-cv-07651                        25       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 33 of 50




 1   reducing investments in research and development. See Compl. ¶¶ 32-45; see also, e.g., id. ¶¶ 9-

 2   11 (describing how Fortress’s patent aggregation scheme, rather than promoting the

 3   procompetitive benefits of the patent system, “impos[es] a tax on the electronics industry that

 4   increases prices, decreases output, and ultimately harms consumers”), ¶¶ 48-49 (describing how

 5   the scheme “captur[es] hold-up values that exceed the values at which Fortress or other

 6   Defendants acquired the patents, leading to reduced output”), ¶ 50 (describing how the scheme

 7   reduces or eliminates the reputational constraints that the patent holders face, which allows

 8   Defendants to demand supracompetitive royalties and wage endless litigation). As described

 9   above, this reduction in competition has resulted in supracompetitive royalties and restricted

10   output in the Electronics Patents Market and Input Technology Markets. Id. ¶¶ 9, 35-40, 50,

11   160, 169. These injuries to competition directly stem from the manner in which Defendants have

12   aggregated a massive patent portfolio. See id. ¶¶ 11, 38, 44, 162, 163.

13          Contrary to Defendants’ claims, Defs.’ Mem. at 20, Plaintiffs have suffered antitrust

14   injury, notwithstanding that they have yet to pay supracompetitive royalties, in two separate

15   ways. First, Plaintiffs have been forced to litigate repeatedly to avoid paying inflated royalties

16   resulting from Defendants’ anticompetitive conduct. See, e.g., Compl. ¶¶ 83, 98-101, 106, 108,

17   110, 114-15, 118, 122-23. Courts in this District have held that if a plaintiff’s “litigation costs

18   stem directly from [a defendant’s] alleged anticompetitive behavior, these litigation costs are a

19   sufficient basis for a potential award of antitrust damages.” Apple, Inc. v. Samsung Elecs., No.

20   11-CV-01846 (LHK), 2012 WL 2571719, at *27 (N.D. Cal. June 30, 2012); see Hynix

21   Semiconductor Inc. v. Rambus, Inc., 527 F. Supp. 2d 1084, 1097 (N.D. Cal. 2007) (explaining

22   that litigation expenses can be recovered “where the patent litigation is used to further the harm

23   caused under a more traditional antitrust theory” (internal quotation marks omitted)); see also

24   TransWeb, LLC v. 3M Innovative Props. Co., 812 F.3d 1295, 1310 (Fed. Cir. 2016) (upholding

25   an award of treble damages based on defense fees as an antitrust injury where “[t]he

26   competition-reducing aspect of 3M’s behavior was its attempt at achieving a monopoly by

27   bringing the subject lawsuit” (internal quotation marks omitted)).

28
       Case No. 3:19-cv-07651                        26        MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 34 of 50




 1           Defendants argue that Plaintiffs cannot recover patent litigation expenses because

 2   Plaintiffs do not compete with Defendants. See Defs.’ Mem. at 23-24. But Defendants misplace

 3   reliance on cases where the anticompetitive conduct was the litigation itself. See In re

 4   Wellbutrin XL Antitrust Litig. Indirect Purchaser Class, 868 F.3d 132, 151 (3d Cir. 2017)

 5   (antitrust claim for “anticompetitive litigation”); Handgards, Inc. v. Ethicon, Inc., 601 F.2d 986,

 6   996 (9th Cir. 1979) (antitrust claim for “patent enforcement conduct”); Aventis Pharma S.A. v.

 7   Amphastar Pharm., Inc., No. 03-00887-MRP PLA, 2009 WL 8727693, at *4 (C.D. Cal. Feb. 17,

 8   2009) (antitrust claims based on sham litigation). In the circumstances of such cases,

 9   competitors are alleging antitrust injury because the competition-reducing conduct—i.e.,

10   anticompetitive litigation—has excluded them from the market and thus harmed competition.

11   By contrast, Plaintiffs are not alleging litigation as the competition-reducing conduct, but rather

12   unlawful patent acquisitions, which inflate royalties and depress licensing output. In these

13   circumstances, it is customers for licenses, like Plaintiffs, that suffer antitrust injury because their

14   injuries “flow[] from that which makes the conduct unlawful”—namely, the impairment of

15   competition from the illegal patent acquisitions. Am. Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal., 190

16   F.3d 1051, 1055 (9th Cir. 1999); see also Sheahan v. State Farm Gen. Ins. Co., 394 F. Supp. 3d

17   997, 1011 (N.D. Cal. 2019) (“[A]ntitrust injury is injury that is suffered by competitors or

18   consumers as a result from anti-competitive monopolistic practices.”); Capital One, 99 F. Supp.

19   3d at 628-29 (concluding that non-competitors adequately alleged antitrust injury based on

20   allegations that anticompetitive practices “prevent[ed] them from access[ing] . . . competitively

21   priced commercial banking services technology and forc[ed] them to choose between paying

22   costly litigation expenses or excessive licensing fees” (internal quotation marks omitted)).

23   Plaintiffs cite no authority suggesting that litigation expenses are not recoverable where, like

24   here, non-competitors incur such expenses as a form of antitrust injury.

25          Second, Plaintiffs face an ongoing threat that they will be forced to capitulate to

26   Defendants’ supracompetitive licensing demands. Compl. ¶¶ 39, 154, 169, 176, 181. Such a

27   threat also constitutes an antitrust injury. See InterDigital, 2016 WL 1464545, at *3 (concluding

28
       Case No. 3:19-cv-07651                         27        MEMORANDUM IN OPPOSITION TO JOINT
                                                                MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 35 of 50




 1   that, among other allegations, the “substantial threat that Microsoft will be forced to capitulate to

 2   InterDigital’s supra-competitive licensing demands” represents a sufficient allegation of antitrust

 3   injury); Motorola Mobility, 2011 WL 7324582, at *14 (denying Motorola’s motion to dismiss

 4   based on Apple’s allegations that “it has suffered the threat of being forced to pay exorbitant

 5   royalties, the uncertainty created by Motorola’s refusal to offer a [FRAND] license, the expense

 6   of multiple patent infringement suits by Motorola and injury to Apple’s business and property”).

 7   It makes no sense to require a victim of anticompetitive patent acquisitions to capitulate and pay

 8   supracompetitive royalties to have standing to bring an antitrust claim; the victim has been

 9   injured once it has been forced to defend against demands for supracompetitive royalties that the

10   defendant is able to make as a result of the acquisitions. See Samsung, 2012 WL 2571719, at

11   *27; Hynix Semiconductor, 527 F. Supp. 2d at 1097; see also TransWeb, 812 F.3d at 1310.

12           Defendants again insist that Plaintiffs must allege details regarding the specific patents

13   for which Defendants received supracompetitive royalties as a result of this anticompetitive

14   conduct, Defs.’ Mem. at 19-20, but Plaintiffs need not plead such “detailed evidentiary matter” at

15   this stage of litigation. In re Niaspan Antitrust Litig., 42 F. Supp. 3d at 756 (quoting Direct

16   Benefits, LLC, 2014 WL 671616, at *8). Courts recognize that determining “the existence of

17   antitrust injury ‘involves complex questions of fact,’ ill-suited for resolution upon a motion to

18   dismiss.” Otsuka Pharmaceutical Co. v. Apotex Corp., 143 F. Supp. 3d 188, 195 n.5 (D.N.J.

19   2015) (citing Schuylkill Energy Res., Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir.

20   1997); Brader v. Allegheny Gen. Hosp., 64 F.3d 869, 876 (3d Cir. 1995); In re Niaspan Antitrust

21   Litig., 42 F. Supp. 3d at 757).

22           Accordingly, the allegations in the Complaint detailed above that “competition itself has

23   been eliminated” and that “consumers are harmed by this anti-competitive restraint, in the form

24   of higher prices . . . and potentially lower-quality services” are sufficient to plead antitrust injury.

25   Coal. for ICANN Transparency, Inc., 611 F.3d at 502-03; see also Funai, 2017 WL 1133513, at

26   *7 (finding sufficient allegations that “Defendants’ wrongful conduct has brought about and

27   continues to threaten to bring about a significant threat of injury for downstream price, quality,

28
       Case No. 3:19-cv-07651                         28        MEMORANDUM IN OPPOSITION TO JOINT
                                                                MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 36 of 50




 1   and innovation competition for devices”); InterDigital, 2016 WL 1464545, at *3 (finding

 2   sufficient allegations, among others, that “the downstream market is injured in the form of higher

 3   prices, reduced innovation, and more limited choices for such [s]tandard-compliant products”

 4   (internal quotation marks and alterations omitted)).

 5           D.     The Noerr-Pennington Doctrine Does Not Bar Plaintiffs’ Claims

 6                  1.      Noerr-Pennington Does Not Apply to Plaintiffs’ Claims

 7           In arguing that the Noerr-Pennington doctrine bars Plaintiffs’ claims, Defendants once
 8   again construct a strawman argument by mischaracterizing the Complaint as being based on
 9   allegations that Defendants are engaged in “sham litigation.” Defs.’ Mem. at 24-30 (asserting
10   that “Plaintiffs do not satisfy either prong of the ‘sham’ litigation test”). Not so—the
11   anticompetitive conduct alleged in the Complaint is transfers to aggregate patents in Defendants’
12   enormous portfolio, with litigation simply being the way Defendants collect the fruits of the
13   illegal conduct Plaintiffs challenge. Compl. ¶¶ 32-39, 41-44, 47-49, 153-55, 160, 162-65. As
14   the Ninth Circuit has recognized, “when there is a conspiracy prohibited by the antitrust laws,
15   and the otherwise legal litigation is nothing more than an act in furtherance of that conspiracy,
16   general antitrust principles apply, notwithstanding the existence of Noerr immunity.” Clipper
17   Exxpress v. Rocky Mountain Motor Tariff Bureau, Inc., 690 F.2d 1240, 1263 (9th Cir. 1982).
18           In Hynix Semiconductor Inc. v. Rambus, Inc., 527 F. Supp. 2d 1084, 1091-97 (N.D. Cal.
19   2007), a court in this District analyzed in detail “the viability of a ‘scheme’ claim based on patent
20   litigation protected by the Noerr-Pennington doctrine.” The court concluded that “the Federal
21   Circuit and the Supreme Court would recognize some ‘scheme’ antitrust allegations that include
22   constitutionally protected litigation within the ‘overall course of conduct,’ but only those in
23   which the patent litigation is ‘causally connected’ to anticompetitive harms.” Id. at 1096-97; see
24   also id. at 1097 (“[W]here the patent litigation is used to further the harm caused under a ‘more
25   traditional antitrust theory,’ a plaintiff should be allowed a full recovery.”). The court elaborated
26   that:
27

28
       Case No. 3:19-cv-07651                        29       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
              Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 37 of 50




 1            before otherwise protected litigation can be part of an ‘anticompetitive scheme’
              claim, the court must first find that the other aspects of the scheme independently
 2            produce anticompetitive harms. Once this step has been established, the court
              should ask whether the accused patent litigation was causally connected to these
 3
              anticompetitive harms. If yes, an antitrust plaintiff may then include good faith
 4            patent litigation as part of the anticompetitive scheme.

 5   Id. at 1097. Other cases have found this reasoning persuasive. See, e.g., Funai, 2017 WL

 6   1133513, at *6. Because, like in Hynix, Plaintiffs’ claims include litigation as merely a part of a

 7   scheme that independently causes anticompetitive harm (i.e., patent transfers that violate the

 8   antitrust laws), the Noerr-Pennington doctrine does not bar them.

 9            This case is thus similar to Funai, in which the court determined that a potential

10   licensee’s antitrust claims were not barred by the Noerr-Pennington doctrine because the claims

11   were grounded in alleged anticompetitive conduct that preceded litigation to enforce patents,

12   rather than based on the patent litigation itself. 2017 WL 1133513, at *5; see also Coal. for

13   ICANN Transparency, 611 F.3d at 506 (holding the alleged use of a variety of coercive tactics in

14   addition to filing a lawsuit removed the case from Noerr-Pennington immunity since “Noerr-

15   Pennington immunizes only litigation [and other petitioning] activity, not other forms of threats

16   or harassment”). The same reasoning applies here—the competitive harm results from the

17   challenged patent transfer scheme that impairs the competitive process, with patent assertions

18   (sometimes including litigation) as the means by which Defendants monetize their

19   anticompetitive conduct.

20            The conduct giving rise to Plaintiffs’ antitrust claims is not merely lawful petitioning

21   activity, but a broader anticompetitive scheme that litigation furthers. See, e.g., Compl. ¶¶ 38,

22   41-42, 48-50. Noerr-Pennington thus does not apply to the allegations in the Complaint. 3

23

24
     3 Indeed, the Department of Justice has taken the position that “[a]n acquiring entity is not protected from the
25   antitrust laws just because it may subsequently exercise its unlawfully obtained market power through litigation.”
     Brief for the United States of America and the Federal Trade Commission as Amici Curiae in Support of Neither
26   Party (Corrected) at 10, Intellectual Ventures I LLC v. Capital One Fin. Corp., 937 F.3d 1359 (Fed. Cir. 2019) (No.
     18-1367). It further states that “the Noerr-Pennington doctrine does not protect anticompetitive patent acquisitions
27   from antitrust liability regardless of whether the patent acquirer engages in protected litigation activity.” Id. at 10-
     11.
28
         Case No. 3:19-cv-07651                                30        MEMORANDUM IN OPPOSITION TO JOINT
                                                                         MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 38 of 50




 1                  2.      Plaintiffs Need Not Be Competitors with Defendants to Escape
                            Application of the Noerr-Pennington Doctrine
 2
            Defendants argue that Plaintiffs and Defendants must be competitors for an exception to
 3
     Noerr-Pennington to apply. See Defs.’ Mem. at 25 n.11, 26-27. However, this argument again
 4
     distorts the Complaint. Plaintiffs are complaining about a pattern of anticompetitive patent
 5
     transfers that led to supracompetitive royalties, not sham litigation. And, as demonstrated above
 6
     (supra Section III.C), Plaintiffs—as potential licensees targeted by Defendants—have suffered
 7
     antitrust injury as a result of that conduct. Several courts have found that licensees or potential
 8
     licensees have standing to complain about patent-related anticompetitive schemes that result in
 9
     inflated royalties or litigation costs. See, e.g., Hynix Semiconductor, 527 F. Supp. 2d at 1086-87
10
     (parties were participants in standard-setting organizations—i.e., not necessarily competitors);
11
     Funai, 2017 WL 1133513, at *1 (same); Coal. for ICANN Transparency, 611 F.3d at 499
12
     (plaintiff was an organization of participants in the Internet domain name system, including
13
     website owners; the defendant was the operator of each domain name registry under a contract
14
     with ICANN, which coordinates the domain name system).
15
            E.      Defendants’ Unlawful Agreements Violate Section 1 of the Sherman Act
16
            Plaintiffs allege that the purpose and effect of the challenged agreements are to restrain
17
     competition in the relevant markets. See Compl. ¶¶ 30, 37-50, 168-70. Plaintiffs squarely allege
18
     illegal agreements between Fortress, on the one hand, and one or more other Defendants on the
19
     other. E.g., id. ¶¶ 51-54 (Uniloc USA and Uniloc Luxembourg), ¶¶ 64-69 (Inventergy), ¶¶ 70-72
20
     (DSS), ¶ 74 (IXI IP). Defendants complain that Plaintiffs do not “allege that all seven Section 1
21
     Defendants ever had a ‘meeting of the minds’” or “agreed to achieve any unlawful objective.”
22
     Defs.’ Mem. at 30. However, Plaintiffs need not allege that all of the Defendants were party to a
23
     single, overarching agreement nor do Defendants cite any support for such a proposition. See,
24
     e.g., Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 189 (2d Cir. 2012) (determining
25
     that the complaint sufficiently alleged an anticompetitive impact that “resulted not from isolated
26

27

28
       Case No. 3:19-cv-07651                        31       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 39 of 50




 1   parent-subsidiary agreements” but from “a lattice-work of horizontal and vertical agreements” in

 2   which not all of the defendants coordinated with each other).

 3          Contrary to Defendants’ argument, Plaintiffs are not merely complaining about the

 4   transfer of a patent monopoly from one owner to another. See Defs.’ Mem. at 30-34 (citing

 5   Carefusion Corp. v. Medtronic, Inc., No. 10-CV-01111-LHK, 2010 WL 4509821 (N.D. Cal.

 6   Nov. 1, 2010); Columbia River People’s Util. Dist. v. Portland Gen. Elec. Co., 217 F.3d 1187

 7   (9th Cir. 2000); SCM Corp. v. Xerox Corp., 645 F.2d 1195 (2d Cir. 1981)). Rather, Plaintiffs

 8   allege that Fortress’s patent aggregation scheme has caused harm by eliminating competitive

 9   constraints on royalties by combining substitute and complementary patents. Thus, unlike

10   Carefusion, the Complaint explains how Fortress’s conduct results in increased consumer prices.

11   Cf. Carefusion, 2010 WL 4509821, at *7 (“[I]t is not clear from Plaintiffs’ Complaint how

12   Defendants’ Medicare ‘marketing and pricing scheme,’ even if true, amounts to the type of

13   ‘exclusionary or predatory conduct’ that is sufficient to establish anticompetitive conduct.”).

14   The Complaint includes specific allegations regarding how Fortress’s conduct decreases

15   competition and results in increased prices for consumers. See, e.g., Compl. ¶ 38 (“Fortress has

16   inevitably acquired substitute patents that, before aggregation, competed with each other. When

17   the patents were held by their original owners, there was competition and a prospective licensee

18   could choose between competing options (or forego those options and design its product in a

19   different way). But now, under control of Fortress, the prospect of competition disappears and

20   so does the feasibility of redesigning products.”), ¶¶ 41-42 (“Fortress introduces a new cost to

21   suppliers of electronic devices and the components and software for those devices that dampens

22   incentives for product suppliers to invest in research and development to drive innovation,

23   thereby further undermining competition and harming end consumers. Exposing the targeted

24   suppliers to another cost benefits their competitors by making the targeted suppliers’ products

25   more expensive and/or less innovative. . . . Fortress’s aggregation thus undermines competition

26   in the sales of electronic devices and components and software for those devices.”), ¶¶ 49-50,

27   ¶¶ 168-70. This case thus also differs from SCM, where the plaintiff failed to show that the

28
       Case No. 3:19-cv-07651                       32       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 40 of 50




 1   patent transfer itself was unlawful. 645 F.2d at 1206 (“[W]here a patent has been lawfully

 2   acquired, subsequent conduct permissible under the patent laws cannot trigger any liability

 3   under the antitrust laws.” (emphasis added)).

 4          Defendants wrongly argue that the agreements in question cannot be illegal because they

 5   were in a form that ordinary business transactions can also take. Defs.’ Mem. at 30-34. Courts

 6   routinely find that agreements taking the same form as ordinary business transactions violate the

 7   antitrust laws when they create anticompetitive effects. For example, the Eleventh Circuit has

 8   held that “[a]lthough exclusive dealing arrangements are common and can be procompetitive . . .

 9   [they] can harm competition in certain circumstances.” McWane, Inc. v. F.T.C., 783 F.3d 814,

10   827 (11th Cir. 2015). Consistent with Supreme Court precedent, the court analyzed “the

11   ‘practical effect’ of exclusive dealing arrangements” to determine that the agreement “posed a

12   greater threat to competition than a conventional exclusive dealing contract.” Id. at 834 (citing

13   Tampa Elec. Co. v. Nashville Coal Co., 365 U.S. 320, 326-28 (1961); Eastman Kodak Co. v.

14   Image Tech. Servs., Inc., 504 U.S. 451, 466-67 (1992)). As the Ninth Circuit stated in 49er

15   Chevrolet, Inc. v. General Motors Corp., on which Defendants rely, although the “antitrust laws

16   are not offended by agreements as such,” they are violated by “those with an anticompetitive

17   content.” 803 F.2d 1463, 1467 (9th Cir. 1986); see also Funai, 2010 WL 7762624, at *6

18   (finding the complaint alleged an illegal patent transfer agreement because “Thomson and Funai

19   shared a commitment to a common scheme to circumvent Thomson’s FRAND commitment to

20   the ATSC by agreeing that Funai would collect a second royalty for the same technology, and to

21   share the proceeds of that second royalty between Thomson and Funai”).

22          Defendants also cite Toscano v. PGA Tour, Inc., 70 F. Supp. 2d 1109 (E.D. Cal. 1999),

23   aff’d, 258 F.3d 978 (9th Cir. 2001), as “requiring plaintiff to provide additional evidence of

24   conspiracy beyond allegations of written contracts.” Defs.’ Mem. at 31. To begin, that case

25   addressed the sufficiency of evidence at the summary-judgment stage, a much higher standard

26   than the question before this Court—whether the 50-page Complaint states a Section 1 claim.

27   Moreover, the court in Toscano determined that there was no evidence that the local sponsors

28
       Case No. 3:19-cv-07651                        33      MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 41 of 50




 1   agreed with the PGA on a common objective, because “the PGA Tour independently set the

 2   terms of the contracts, and the sponsors merely accepted them.” Id. at 984. Here, by contrast,

 3   Plaintiffs allege that, through agreements they negotiated, Fortress and each of the Defendant

 4   PAEs “conscious[ly] commit[ted] to a common scheme designed to achieve an unlawful

 5   objective,” id. at 1116 (quoting Monstanto v. Spray-Rite Serv. Corp., 465 U.S. 752, 764 (1984)):

 6   aggregating patents through anticompetitive acquisitions. See, e.g., Compl. ¶ 48 (“But Fortress’s

 7   aggregation is intended for an anticompetitive purpose—to invest in patents at costs lower than

 8   the holdup value of the patents to ensnare as many potential licensees and to allow it and the

 9   other Defendants to assert as many possible claims of infringement to tax the commercial use of

10   existing technology at rates beyond the actual value (if any) of the aggregated patents. And

11   Fortress’s aggregation scheme has had its intended anticompetitive effects, capturing hold-up

12   values that exceed the values at which Fortress or the other Defendants acquired the patents,

13   leading to reduced output.”), ¶ 49 (“Defendants’ transfers are made with the purpose and effect

14   of stifling competition by allowing Fortress and those using Fortress-backed patents to extort

15   supracompetitive royalties unrelated to the value (if any) of the Fortress-backed patents.”), ¶ 173

16   (“As alleged above, Fortress and Fortress Credit reached agreements with various parties,

17   including Uniloc USA, Uniloc Luxembourg, Inventergy, DSS, and IXI IP (collectively the

18   ‘Agreeing Parties’), to aggregate patents under Fortress’s control and to assert patents to increase

19   the total royalties obtained from licensing the Fortress-backed patents. Fortress and each of the

20   Agreeing Parties intended that through their agreements they would extract royalties from their

21   targets—like Intel and Apple—beyond the royalties that could have been obtained but for

22   aggregation by Fortress.”), ¶ 175 (“The agreements to aggregate and assert patents generated no

23   efficiencies, and in fact were designed to create inefficiencies in the licensing that Fortress could

24   exploit to harm Intel, Apple, and other potential licensees, as well as finished product

25   consumers.”).

26          Similarly misplaced is Defendants’ reliance on In re Musical Instruments & Equipment

27   Antitrust Litigation, 798 F.3d 1186 (9th Cir. 2015), Kendall v. Visa U.S.A., Inc., 518 F.3d 1042

28
       Case No. 3:19-cv-07651                        34       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 42 of 50




 1   (9th Cir. 2008), and Name.Space, Inc. v. Internet Corp. for Assigned Names & Numbers, 795

 2   F.3d 1124 (9th Cir. 2015), to argue that “Plaintiffs’ theory of liability is equivalent to a rule that

 3   a bank’s lending to multiple borrowers pursuant to a single investment strategy is sufficient in

 4   and of itself to establish that the lender and its borrowers have engaged in a combination or

 5   conspiracy in violation of Section 1.” Defs.’ Mem. at 31. As set forth immediately above,

 6   Defendants have alleged much more than that Fortress pursued a common investment strategy.

 7   Rather, they have alleged that Fortress entered into agreements with each of the Agreeing Parties

 8   to aggregate patents through an anticompetitive scheme. See Compl. ¶¶ 173, 175.

 9          Finally, Defendants’ argument that Plaintiffs are simply complaining about Defendants’

10   aggressiveness misses the point. Plaintiffs allege anticompetitive patent aggregation, see, e.g.,

11   Compl. ¶¶ 48-50, not simply aggressive patent assertions. Therefore, this case is similar to

12   Singer Manufacturing, which found that an agreement to transfer a patent for the effect of

13   “suppress[ing] the Japanese machine competition in the United States through the use of the

14   patent” contravened Section 1 of the Sherman Act. United States v. Singer Mfg. Co., 374 U.S.

15   174, 194-95 (1963) (addressing an unlawful agreement transferring a patent that was

16   subsequently asserted).

17          F.      Defendants’ Patent Acquisitions Violate Section 7 of the Clayton Act

18                  1.      Defendants’ Conduct Has Harmed Competition

19          Plaintiffs allege in detail that Fortress’s patent acquisitions have harmed competition by
20   (among other things) combining substitute patents, which, absent the transfers, would have
21   competed with one another and represented alternatives for licensees. See, e.g., Compl. ¶¶ 38,
22   41, 168-70. Indeed, Defendants recognize that acquiring substitute patents would be grounds for
23   a Section 7 claim. See Defs.’ Mem. at 36. Plaintiffs adequately allege that by, among other
24   things, eliminating competition between substitute patents, the effect of Fortress’s patent
25   acquisitions “may be to substantially lessen competition, or tend to create a monopoly” in
26   violation of Section 7 of the Clayton Act. See 15 U.S.C. § 18 (emphasis added); see also, e.g.,
27

28
       Case No. 3:19-cv-07651                         35       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 43 of 50




 1   Compl. ¶¶ 167-71. This case is thus like Intellectual Ventures I LLC v. Capital One Fin. Corp.,

 2   in which the plaintiff was alleged to have amassed a financial-services patent portfolio that gave

 3   banks no option but to license from them. 99 F. Supp. 3d at 623. The court determined that “at

 4   some point, the acquisitions, as alleged, created a monopoly and crossed the line to actionable

 5   under § 7.” Id. at 630; see also, e.g., United States v. E.I. du Pont de Nemours & Co., 353 U.S.

 6   586, 606-07 (1957) (evidence of post-acquisition effects demonstrated Section 7 violation).

 7          Defendants contend that Plaintiffs fail to allege that Defendants’ patent acquisitions

 8   harmed competition because the anticompetitive effects materialized only after the acquisitions

 9   were completed. Defs.’ Mem. at 35. But that is the case for any anticompetitive acquisition.

10   The conduct violating Section 7 is the acquisition itself—which alters competitive conditions in

11   ways that lead to higher prices or lower output after the merger is consummated. Moreover,

12   Defendants’ argument is directly contradicted by the allegations of the Complaint, in which

13   Plaintiffs specifically plead how the acquisitions have substantially lessened competition. See

14   Compl. ¶¶ 37-38, ¶ 39 (explaining how “Fortress’s patent aggregation enables the use of weak

15   patents to force targets to pay undeserved and inflated royalties”), ¶¶ 40-49, ¶ 50 (“Because

16   transfers of patents from product companies to Fortress and its PAEs lessen or eliminate these

17   [constraints that apply to operating companies] and other constraints and place the patents with a

18   party with different incentives, those transfers result in inflated royalties or other less favorable

19   licensing terms.”), ¶¶ 168-70. Plaintiffs allege ongoing harm both to actual and potential

20   licensees in the Electronics Patents Market and to downstream consumers. See, e.g., Compl.

21   ¶¶ 168-71.

22                  2.      Plaintiffs’ Section 7 Claim Is Not Time-Barred

23          Contrary to Defendants’ assertions, Defs.’ Mem. at 38-39, Plaintiffs’ Section 7 claim is
24   not time-barred. Plaintiffs have identified transactions within the four-year limitations period for
25   private damages actions under Section 7 involving Defendants Fortress, Uniloc 2017, VLSI, and
26   INVT; that some older transactions are cited as part of an ongoing conspiracy and predicate to
27

28
       Case No. 3:19-cv-07651                         36       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 44 of 50




 1   anticompetitive effects from later transactions does not negate the timeliness of Section 7

 2   challenges to transactions within the limitations period. And as to all the Section 7 Defendants—

 3   including the two Defendants (Seven Networks and IXI IP) that were not party to transactions

 4   within the four-year period—because Plaintiffs seek injunctive relief, the claim is assessed under

 5   the doctrine of laches rather than a four-year limitations period, and is timely under that doctrine.

 6           First, the Complaint identifies transactions within the limitations period for Defendants

 7   Fortress, Uniloc 2017, VLSI, and INVT. Fortress is alleged throughout the Complaint to have

 8   entered into multiple challenged agreements. E.g., Compl. ¶¶ 53-56 (Fortress formed Uniloc

 9   2017 on February 23, 2018 to more directly control asserting patents previously owned by

10   Uniloc Luxemburg and Uniloc USA), ¶ 58 (Fortress formed VLSI on June 27, 2016), ¶ 67

11   (Fortress entered a Restructuring Agreement with Inventergy), ¶ 69 (Fortress formed INVT on

12   Apr. 27, 2017). Uniloc 2017 is alleged to have acquired patents on May 3, 2018. Id. ¶ 54. VLSI

13   acquired patents through an assignment dated August 16, 2016, well within the limitations

14   period. Id. ¶ 59. INVT was not even formed until April 27, 2017, also within the limitations

15   period. Id. ¶ 69. Moreover, some of the transactions that Fortress identifies as outside of the

16   limitations period occurred when Fortress obtained a security interest in patents, not when it

17   actually acquired the patents, which was within the statutory period. See Defs.’ Mem. at 38-39.

18   And some of the parties identified by Defendants in their brief were not even accused in

19   Plaintiffs’ Section 7 claim. 4

20           Second, Plaintiffs’ Section 7 claim, which also seeks injunctive relief, is assessed under

21   the equitable doctrine of laches—not a statutory limitations period—and is timely under that

22

23   4 In fact, Defendants focus this section of their brief on parties against whom Plaintiffs’ Section 7 claim is not
     asserted. Specifically, Plaintiffs do not assert a Section 7 claim against DSS, Inventergy, Uniloc Luxemburg, or
24   Uniloc USA. Yet Defendants identified February 13, 2014 as when Fortress invested in DSS and gained an interest
     in ten semiconductor patents, Compl. ¶ 70, even though DSS did not transfer the patents to Fortress until June 26,
25   2018, id. ¶ 72. Defendants also identified October 1, 2014 as when Fortress invested in Inventergy and gained an
     interest in “Inventergy’s licensing revenues,” id. ¶¶ 64-65, ignoring the December 22, 2016 Restructuring
26   Agreement identified in the Complaint, id. ¶¶ 67-68. Additionally, Defendants identified December 30, 2014 as
     when Fortress entered into a licensing and revenue sharing agreement with Uniloc, id. ¶¶ 51-52, even though the
27   patents were not assigned to Uniloc 2017 until May 3, 2018, id. ¶ 54. Again, Plaintiffs’ Section 7 claim is not
     brought against any of these parties (other than Uniloc 2017).
28
         Case No. 3:19-cv-07651                             37        MEMORANDUM IN OPPOSITION TO JOINT
                                                                      MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 45 of 50




 1   doctrine. See Oliver v. SD-3C LLC, 751 F.3d 1081, 1084 (9th Cir. 2014) (“Because Plaintiffs

 2   seek only injunctive relief under federal law, their federal antitrust claim is subject to the

 3   equitable doctrine of laches and not the four-year statute of limitations in section 4B of the

 4   Clayton Act, 15 U.S.C. § 15b.”). Plaintiffs allege in their Section 7 claim that “absent an

 5   injunction and rescission of these transactions, Intel and Apple will continue to suffer from these

 6   effects.” Compl. ¶ 181; see also id. ¶ 26 (invoking jurisdiction under 15 U.S.C. § 26).

 7   Accordingly, laches should be used to evaluate the timeliness of the claim. See Oliver, 751 F.3d

 8   at 1084-86. “[I]n applying laches, [courts] look to the same legal rules that animate the four-year

 9   statute of limitations.” Oliver, 751 F.3d at 1086. Accordingly, “[a] cause of action in antitrust

10   accrues each time a plaintiff is injured by an act of the defendant and the statute of limitations

11   runs from the commission of the act.” Id. Further, “the limitations period may start to run after

12   the defendant’s initial violation of the antitrust law, if it is ‘uncertain’ or ‘speculative’ whether

13   the defendants’ antitrust violation has injured the plaintiff at the time of the violation.” Id.

14   (quoting AMF, Inc. v. Gen. Motors Cop. (In re Multidistrict Vehicle Air Pollution), 591 F.2d 68,

15   72 (9th Cir. 1979)).

16           Here, even if the at-issue patent transfers from Seven Networks and IXI IP occurred

17   earlier than four years before Plaintiffs filed their Complaint, injury to Plaintiffs occurred much

18   more recently. Specifically, Seven Networks sued Apple in 2019. Compl. ¶ 122. Likewise, IXI

19   IP amended its infringement contentions in litigation against Apple in 2019, thereby seeking “to

20   restart the litigation that it comprehensively lost five years after the complaint was filed.” Id.

21   ¶ 118. Accordingly, Plaintiffs’ Section 7 claim seeking injunctive relief as to both Seven

22   Networks and IXI IP is timely under the doctrine of laches.

23           G.      Defendants’ Actions Violate California’s Unfair Competition Law

24                   1.      Plaintiffs’ Claims Are Not Barred by the Anti-SLAPP Statute
25           California’s anti-SLAPP statute aims to deter lawsuits brought to chill the valid exercise
26   of the constitutional rights of freedom of speech and petition for the redress of grievances. See
27

28
       Case No. 3:19-cv-07651                         38        MEMORANDUM IN OPPOSITION TO JOINT
                                                                MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 46 of 50




 1   Barry v. State Bar of Calif., 386 P.3d 788, 789 (Cal. 2017). “The analysis of an anti-SLAPP

 2   motion proceeds in two steps: First, the court decides whether the defendant has made a

 3   threshold showing that the challenged cause of action is one ‘arising from’ protected activity. If

 4   the court finds such a showing has been made, it then must consider whether the plaintiff has

 5   demonstrated a probability of prevailing on the claim.” Id. at 790 (internal quotation marks

 6   omitted).

 7          Defendants’ anti-SLAPP argument fails at the outset because they have not made a

 8   threshold showing that Plaintiffs’ claims arise from protected activity. As with Defendants’

 9   arguments regarding Noerr-Pennington, Defendants’ arguments that Plaintiffs’ claims should be

10   stricken under California’s anti-SLAPP statute misconstrue the Complaint. Plaintiffs’ claims do

11   not arise from Defendants’ individual patent infringement lawsuits. Rather, Plaintiffs’ claims are

12   based on Defendants’ anticompetitive illegal patent transfer scheme. Just as Noerr-Pennington

13   does not immunize patent-related anticompetitive schemes simply because patent assertions are

14   part of the pattern of conduct, California’s anti-SLAPP statute does not immunize Defendants’

15   illegal patent transfers, which violate California’s Unfair Competition Law. Because Plaintiffs’

16   claims are based on Defendants’ anticompetitive patent transfer scheme—not patent assertions in

17   isolation—Defendants have not met the threshold showing for step one of the anti-SLAPP

18   analysis that Plaintiffs’ causes of action arise from protected activity.

19          Moreover, even if Plaintiffs’ claims are premised on protected activity under step one of

20   the anti-SLAPP analysis, Plaintiffs’ claims have a reasonable probability of prevailing on the

21   merits and thus are not barred by the anti-SLAPP statute under step two. “‘Reasonable

22   probability’ in the anti-SLAPP statute has a specialized meaning” and “requires only a

23   ‘minimum level of legal sufficiency and triability.” Mindys Cosmetics, Inc. v. Dakar, 611 F.3d

24   590, 598 (9th Cir. 2010). This step “is often called the ‘minimum merit’ prong.” Id. As

25   discussed in detail above, Plaintiffs’ claims are more than sufficient to clear this bar.

26

27

28
       Case No. 3:19-cv-07651                         39       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 47 of 50




 1                  2.      Plaintiffs’ Claims Are Not Barred by the Litigation Privilege

 2          As with Defendants’ anti-SLAPP arguments, the litigation privilege does not bar
 3   Plaintiffs’ unfair competition claim. Here again, Defendants focus their opposition on the
 4   argument that the filing of a lawsuit is protected. But that is not the activity from which
 5   Plaintiffs’ claims arise—it is Defendants’ anticompetitive aggregation schemes involving patent
 6   transfers that comprise the anticompetitive activity. Thus, unlike in Kane v. DeLong, No. C-12-
 7   5437 EMC, 2013 WL 1149801, at *12 (N.D. Cal. Mar. 19, 2013), cited by Defendants, Defs.’
 8   Mem. at 41, Defendants’ actions involve far more than instituting lawsuits—they include, for
 9   example, acquiring substitute patents. “[T]he crux of Defendants’ UCL claim is [] what makes
10   these acts unfair and injurious.” Kane, 2013 WL 1149801, at *12. In Kane, “the ultimate act of
11   filing the instant infringement action” was the crux of the UCL claim. Id. In contrast, here, what
12   makes Defendants’ actions unfair and injurious is the anticompetitive patent aggregation scheme,
13   and Defendants’ arguments that the litigation privilege bars Plaintiffs’ claims fail. See, e.g.,
14   Compl. ¶¶ 168-71.
15                  3.      Plaintiffs Seek Injunctive Relief Regarding Their UCL Claim
16          In the Complaint, Plaintiffs seek injunctive relief for Defendants’ UCL violations. See id.
17   ¶ 184 (alleging regarding UCL claim that “absent an injunction and rescission of these
18   transactions, [competition] will continue to be injured”); see also id. ¶ 26 (invoking jurisdiction
19   under 15 U.S.C. § 26). Accordingly, and contrary to Defendants’ argument, Defs.’ Mem. at 42-
20   43, Plaintiffs seek an appropriate UCL remedy. See Zhang v. Superior Court, 304 P.3d 163,
21   167-68 (Cal. 2013). Moreover, even if Plaintiffs had not sought an available remedy under the
22   UCL, that would still not be grounds for dismissal. See Yokohama Rubber Co. v. S. China Tire
23   & Rubber Co., No. CV04-1866GHKPLAX, 2004 WL 5569948, at *4 (C.D. Cal. Oct. 19, 2004)
24   (holding that “[the plaintiff]’s error in seeking a remedy unavailable under the UCL does not
25   necessitate dismissal under Rule 12(b)(6),” because injunctive relief was available—the judge
26

27

28
       Case No. 3:19-cv-07651                        40       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 48 of 50




 1   could order injunctive relief prohibiting the defendant from enforcing or attempting to enforce

 2   the challenged patent).

 3                  4.      Apple Adequately Pled Its Unfair Competition Law Claim

 4          Apple’s allegations are sufficient to support its UCL claim in Count 4. Defendants
 5   incorrectly assert that Apple’s UCL claim “rests on the allegations that defendants Fortress,
 6   INVT, and Uniloc 2017 have ‘claim[ed]’ in various litigations to have certain patents (or SEPs)
 7   that read on standards set by standard-setting organizations (or SSOs).” Defs.’ Mem. at 44. In
 8   fact, Apple’s claim rests on those Defendants’ “efforts to evade FRAND commitments through
 9   the transfer of SEPs to INVT and Uniloc 2017,” which “would then demand non-FRAND
10   royalties in violation of those FRAND commitments.” Compl. ¶ 188. Those allegations support
11   a cognizable UCL claim. See Funai, 2010 WL 7762624, at *6 (refusing to dismiss a Section 1
12   claim, which can form the basis of a UCL violation, where patent transfers were used to evade
13   FRAND commitments); see also Wi-LAN, 382 F. Supp. 3d at 1025 (“[A] plaintiff that adequately
14   alleges a claim for violation of the Sherman Act also adequately alleges a claim for violation of
15   California’s UCL under the ‘unfair’ prong.”).
16          Accordingly, Apple has adequately alleged its Unfair Competition Law claim in Count 4
17   of the Complaint.
18   V.     CONCLUSION
19          For the reasons set forth above, the Court should deny Defendants’ Motion to Dismiss
20   and to Strike the Plaintiffs’ Complaint.
21

22

23

24

25

26

27

28
       Case No. 3:19-cv-07651                        41      MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
          Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 49 of 50




 1   DATED: March 19, 2020                   Respectfully submitted,

 2
                                             By: /s/ Mark D. Selwyn
 3

 4                                           Mark D. Selwyn (SBN: 244180)
                                             mark.selwyn@wilmerhale.com
 5                                           WILMER CUTLER
                                              PICKERING HALE AND
 6                                            DORR LLP
                                             950 Page Mill Road
 7                                           Palo Alto, CA 94304
                                             Telephone: +1 650 858 6000
 8                                           Facsimile: +1 650 858 6100

 9                                           William F. Lee
                                             william.lee@wilmerhale.com
10                                           Joseph J. Mueller
                                             joseph.mueller@wilmerhale.com
11                                           Timothy Syrett
                                             timothy.syrett@wilmerhale.com
12                                           WILMER CUTLER
                                               PICKERING HALE AND
13                                             DORR LLP
                                             60 State Street
14                                           Boston, MA 02109
                                             Telephone: +1 617 526 6000
15                                           Facsimile: +1 617 526 5000

16                                           Leon B. Greenfield
                                             leon.greenfield@wilmerhale.com
17                                           Amanda L. Major (admitted pro hac vice)
                                             amanda.major@wilmerhale.com
18                                           WILMER CUTLER
                                               PICKERING HALE AND
19                                             DORR LLP
                                             1875 Pennsylvania Avenue, N.W.
20                                           Washington, DC 20006
                                             Telephone: +1 202 663 6000
21                                           Facsimile: +1 202 663 6363

22

23                                           Attorneys for Plaintiffs
                                             INTEL CORPORATION, APPLE INC.
24

25

26

27

28
     Case No. 3:19-cv-07651             42        MEMORANDUM IN OPPOSITION TO JOINT
                                                  MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 136 Filed 03/19/20 Page 50 of 50




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on March 19, 2020, I electronically filed the foregoing documents

 3   using the CM/ECF system which will send notification of such filing to the e-mail addresses

 4   registered in the CM/ECF system, as denoted on the Electronic Mail Notice List.

 5

 6   DATED: March 19, 2020                       /s/ Mark D. Selwyn
                                                   Mark D. Selwyn
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Case No. 3:19-cv-07651                      43       MEMORANDUM IN OPPOSITION TO JOINT
                                                            MOTION TO DISMISS AND TO STRIKE
